Exhibit 10.3

 

REIMBURSEMENT AND CREDIT AGREEMENT

 

dated as of December 1, 2004

 

By and Between

 

Trex Company, Inc.

 

and

 

JPMorgan Chase Bank, N.A., as Issuing Bank and

 

in connection with the Letter of Credit

to be issued securing

 

$25,000,000

 

Mississippi Business Finance Corporation

Variable Rate Demand Environmental Improvement Revenue Bonds

(Trex Company, Inc. Project), Series 2004

 



--------------------------------------------------------------------------------

 

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   2

Section 1.01. Certain Defined Terms

   2

Section 1.02. Computation of Time Periods

   18

Section 1.03. Construction

   18

Section 1.04. Incorporation of Certain Definitions by Reference

   18

Section 1.05. Accounting Terms and Determinations

   18

Section 1.06. Relation to Other Documents; Acknowledgment of Different
Provisions of Related Documents; Incorporation by Reference

   18

Section 1.07. Valuation

   19

ARTICLE II AMOUNT AND TERMS OF THE LETTER OF CREDIT

   19

Section 2.01. Amount and Terms of Letter of Credit

   19

Section 2.02. Fees

   20

Section 2.03. Reimbursement for Letter of Credit Drawings

   22

Section 2.04. Pledged Bonds

   22

Section 2.05. Place and Manner of Payment; Computation of Interest and Fees

   23

Section 2.06. Increased Payments

   24

Section 2.07. Recapture

   25

Section 2.08. Evidence of Debt

   25

Section 2.09. Obligations Absolute

   25

Section 2.10. Appraisals

   26

ARTICLE III [RESERVED]

   26

ARTICLE IV CONDITIONS PRECEDENT OF ISSUANCE

   26

Section 4.01. Documentary Requirements

   26

Section 4.02. Additional Conditions Precedent

   30

ARTICLE V REPRESENTATIONS AND WARRANTIES

   31

Section 5.01. Existence and Power

   31

Section 5.02. Regulation U; Use of Proceeds

   31

Section 5.03. Regulatory Authority

   31

Section 5.04. Due Authorization

   31

 

i



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 5.05. Valid and Binding Obligations

   31

Section 5.06. Noncontravention

   32

Section 5.07. Official Statement

   32

Section 5.08. Pending Litigation and Other Proceedings

   32

Section 5.09. Insurance

   32

Section 5.10. Adequate Assets; Franchises

   32

Section 5.11. Title to Assets; Priority Security Interest

   32

Section 5.12. ERISA Plans

   33

Section 5.13. Defaults

   34

Section 5.14. Streets

   34

Section 5.15. Utility Services

   34

Section 5.16. Construction Budget

   34

Section 5.17. Condemnation, Etc

   34

Section 5.18. Regulatory Restrictions on Borrowing

   35

Section 5.19. Solvency

   35

Section 5.20. No Material Adverse Change

   35

Section 5.21. Incorporation by Reference

   35

Section 5.22. Accuracy of Information

   35

Section 5.23. Subsidiaries

   35

Section 5.24. Reliance by the Bank and any Bank Participants

   36

Section 5.25. Tax Returns and Payments

   36

Section 5.26. Intellectual Property

   36

Section 5.27. No Burdensome Restrictions

   37

Section 5.28. Environmental Matters

   37

Section 5.29. Employee Relations

   37

Section 5.30. Documents Evidencing Indebtedness

   37

ARTICLE VI AFFIRMATIVE COVENANTS OF THE BORROWER

   37

Section 6.01. Reporting Requirements

   37

Section 6.02. Remarketing of Bonds

   40

Section 6.03. Notices

   40

 

ii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 6.04. Insurance

   41

Section 6.05. Maintenance of Mortgaged Property

   43

Section 6.06. Preservation of Lien; Recordation of Interest

   43

Section 6.07. Payment of Taxes; Removal of Liens

   43

Section 6.08. Right of Entry

   44

Section 6.09. Licensure

   44

Section 6.10. Reserved

   44

Section 6.11. Fixed Charge Coverage Ratio

   44

Section 6.12. Leverage Ratios

   44

Section 6.13. Net Worth

   44

Section 6.14. Hazard and Condemnation Proceeds

   45

Section 6.15. ERISA Compliance

   45

Section 6.16. Compliance with Laws

   45

Section 6.17. Compliance with Other Agreements

   45

Section 6.18. Compliance with Related Documents

   45

Section 6.19. Costs of Appraisal

   45

Section 6.20. Investments

   45

Section 6.21. Guaranty by Material Subsidiary

   45

Section 6.22. Conduct of Business and Maintenance of Existence

   46

Section 6.23. More Favorable Covenants

   46

Section 6.24. Additional Guaranty Agreement Documentation

   46

ARTICLE VII NEGATIVE COVENANTS

   47

Section 7.01. Incurrence of Additional Indebtedness

   47

Section 7.02. Consolidation, Merger, Sale and Conveyance

   48

Section 7.03. Investments; Acquisitions

   49

Section 7.04. Mortgage, Security Interests and Encumbrances

   51

Section 7.05. Amendments

   51

Section 7.06. Compliance With ERISA

   52

Section 7.07. Accounting Methods and Fiscal Year

   52

Section 7.08. Material Subsidiary Guaranty

   52

 

iii



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 7.09. Successor Trustee and Remarketing Agent

   52

Section 7.10. Tax Exemption

   52

Section 7.11. Official Statement Supplements

   52

Section 7.12. Capital Expenditures

   52

Section 7.13. Guarantees

   52

Section 7.14. Transactions with Affiliates

   52

ARTICLE VIII EVENTS OF DEFAULT

   53

Section 8.01. Events of Default

   53

Section 8.02. Consequences of an Event of Default

   55

Section 8.03. Remedies Cumulative; Solely for the Benefit of the Bank and Bank
Participants

   55

Section 8.04. Waivers or Omissions

   56

Section 8.05. Continuance of Proceedings

   56

Section 8.06. Injunctive Relief

   56

Section 8.07. Power of Attorney

   56

ARTICLE IX THE ADMINISTRATIVE AGENT

   56

Section 9.01. Appointment

   56

Section 9.02. Duties and Immunities

   57

Section 9.03. Defaults and Notices; Exercise of Remedies

   58

Section 9.04. Non-Reliance

   58

Section 9.05. Indemnification

   58

Section 9.06. Individual Capacity

   59

Section 9.07. Distributions

   59

Section 9.08. Successors

   59

ARTICLE X INDEMNIFICATION AND LIABILITY

   59

Section 10.01. Indemnification

   59

Section 10.02. Liability of the Bank

   60

Section 10.03. Facsimile Transmission

   61

Section 10.04. No Implied Covenants

   61

Section 10.05. Survival

   61

 

iv



--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 10.06. Absolute and Unconditional Agreement

   61

ARTICLE XI MISCELLANEOUS

   62

Section 11.01. No Broker

   62

Section 11.02. Further Assurances

   62

Section 11.03. Amendments and Waivers

   62

Section 11.04. No Implied Waiver; Cumulative Remedies

   62

Section 11.05. Notices

   63

Section 11.06. Right of Setoff

   64

Section 11.07. No Third Party Rights

   65

Section 11.08. Severability

   65

Section 11.09. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

   65

Section 11.10. Commitment Letter; Prior Understandings

   66

Section 11.11. Duration

   66

Section 11.12. Counterparts

   66

Section 11.13. Successors and Assigns

   66

Section 11.14. Participations

   66

Section 11.15. Reasonableness Standard

   67

Section 11.16. Preferences

   67

Section 11.17. Independence of Covenants

   67

Section 11.18. Security and Subrogation Under Related Documents

   68

Section 11.19. Rights Cumulative

   68

Section 11.20. Exhibits

   68

Section 11.21. Headings

   68

 

v



--------------------------------------------------------------------------------

 

REIMBURSEMENT AND CREDIT AGREEMENT

 

THIS REIMBURSEMENT AND CREDIT AGREEMENT, dated as of December 1, 2004 (this
“Agreement”), by and between TREX COMPANY, INC., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as Issuing Bank (in such capacity the
“Bank”) and Administrative Agent (in such capacity the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, the Mississippi Business Finance Corporation (the “Issuer”) is issuing
its Variable Rate Demand Environmental Improvement Revenue Bonds (Trex Company,
Inc. Project), Series 2004, in the aggregate principal amount of $25,000,000
(the “Bonds”), pursuant to a Trust Indenture dated as of the date hereof (the
“Bond Indenture”) by and between the Issuer and J.P. Morgan Trust Company,
National Association, as trustee for the Bonds (the “Bond Trustee”);

 

WHEREAS, the proceeds of the Bonds will be used to finance all or a portion of
(i) the costs of the acquisition, construction and equipping of solid waste
disposal facilities in the City of Olive Branch, DeSoto County, Mississippi, to
be used by the Borrower in connection with the manufacture of non-wood decking,
railing and fencing products (the “Project”); and (ii) certain costs of issuance
of the Bonds;

 

WHEREAS, the Issuer and the Borrower are entering into a Loan Agreement dated as
of the date hereof (the “Loan Agreement”) pursuant to which the Authority will
agree to lend the proceeds of the Bonds to the Borrower, and the Borrower will
agree to, inter alia, make payments sufficient to pay the principal and Purchase
Price (as defined in the Bond Indenture) of, and redemption premium, if any, and
interest on the Bonds as the same become due and payable;

 

WHEREAS, the Borrower has requested the Bank to issue the Letter of Credit (the
“Letter of Credit”) in the stated amount of $25,308,220 to be available to be
drawn upon to provide funds for the payment of principal of and interest on the
Bonds when due and for the purchase of the Bonds upon their tender pursuant to
the Bond Indenture;

 

WHEREAS, any Bonds pledged to the Bank or the Administrative Agent by
application of amounts drawn under the Letter of Credit to pay the Purchase
Price of any Bonds duly tendered or deemed tendered for purchase shall be
registered in the name of the Bank or their designee or nominee as pledgee until
the Bank shall have been reimbursed for the amount so drawn and interest thereon
in accordance with this Agreement and the Note (as hereinafter defined), which
reimbursement may be satisfied by the payment of the principal of and interest
on the Bonds so pledged, as provided herein and in the Bond Indenture;

 

WHEREAS, the Bank has agreed to issue the Letter of Credit and to administer the
Reimbursement Documents (as hereinafter defined) upon the terms and conditions
herein set forth;

 



--------------------------------------------------------------------------------

WHEREAS, the Bank’s obligations with respect to the Letter of Credit and its
rights under this Agreement and the other Reimbursement Documents may be
participated to Bank Participants (as hereinafter defined);

 

WHEREAS, the Administrative Agent has agreed to maintain the Reimbursement
Documents and the documents relating thereto upon the terms and conditions
herein set forth; and

 

WHEREAS, the Borrower’s obligations to the Bank are secured by this Agreement
upon the terms and conditions herein set forth and by the Bond Indenture, the
other Reimbursement Documents and the other Related Documents (as hereinafter
defined);

 

NOW, THEREFORE, in consideration of the premises and to induce the Bank to issue
the Letter of Credit, the Administrative Agent to act as provided herein and for
other valuable consideration, the receipt and sufficiency of which are
acknowledged, and intending to be legally bound hereby, the Borrower and
JPMorgan Chase Bank, N.A. (as Bank and Administrative Agent) hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Certain Defined Terms. In addition to the terms defined in the
Recitals and elsewhere in this Agreement, the following terms shall have the
following meanings:

 

“Acquisition,” by any Person (herein called the “Acquiror”), means any
transaction involving the purchase, lease or other acquisition by such Acquiror
of (a) all or a material portion of the assets of another Person or (b) all of
the capital stock of another Person which would become an Affiliate of the
Acquiror as a result thereof.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. or a successor
administrative agent appointed pursuant to Section 9.01 of this Agreement.

 

“Affiliate” means (a) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”) or (b) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Alternate Credit Facility” means an alternate credit facility delivered to the
Bond Trustee pursuant to Section 3.08(b) of the Bond Indenture.

 

“Applicable Law” means all applicable provisions of all present and future laws,
ordinances, constitutions, statutes, rules, regulations, requirements, orders,
judgments, injunctions and decrees of any Governmental Authority having
jurisdiction over the Site or the Facility.

 

-2-



--------------------------------------------------------------------------------

“Bank Participant” means any person to whom the Bank has assigned its rights
under this Agreement and the other Reimbursement Documents or to which the Bank
has sold a participation in rights under this Agreement and the other
Reimbursement Documents.

 

“Bank Prime Rate” means that variable rate of interest per annum designated by
JPMorgan Chase Bank, N.A. from time to time, as being its prime rate of
interest, with a change in the Bank Prime Rate to take effect simultaneously and
automatically, without further notice, upon the Bank’s determination and
designation from time to time of such prime rate. It is understood that such
designated prime rate is merely a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. The Bank’s
determination and designation from time to time of its prime rate shall not in
any way preclude the Bank from making loans to other borrowers at rates that are
higher or lower than or different from the referenced rate.

 

“Bond Documents” means the Bonds, the Bond Indenture, the Mortgage, the Loan
Agreement, the Purchase Contract, the Remarketing Agreement and all documents
related thereto.

 

“Business Day” means a day other than a Saturday, Sunday or a legal holiday in
the State of New York or any other day on which banking institutions chartered
under the laws of the State of New York or the United States of America are
authorized or required by law to close or a day on which the office of the Bank
at which drafts are to be presented under the Letter of Credit or the corporate
trust office of the Bond Trustee is authorized to be closed, or the Federal
Reserve System is closed.

 

“Capital Lease” means, at any time a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Generally Accepted Accounting
Principles.

 

“Capital Stock” for purposes of the calculation of Fixed Charge Coverage Ratio,
means, with respect to any Person, any and all shares, interests, participations
and other equivalents (howsoever designated and whether or not voting) in equity
of such Person, including, without limitation, all common stock and preferred
stock.

 

“Cash Equivalents” means (a) direct obligations of the United States or any
agency thereof, or obligations guaranteed by the United States of any agency
thereof, (b) prime commercial paper (rated A1 or better by S&P or P1 or better
by Moody’s) with maturities of ninety (90) days or less, or (c) time deposits
with, including certificates of deposit issued by, any office located in the
United States of any bank or trust company which is organized under the laws of
the United States or any state thereof and has capital, surplus and undivided
profits aggregating at least $250,000,000, provided in each case that such
investment matures within one year from the date of acquisition thereof by the
Borrower.

 

“Certificate of Occupancy” means a certificate of occupancy (whether temporary
or permanent) issued for the Facility or any portion thereof.

 

“Change of Control” shall be deemed to have occurred if any “person” (as such
term is used in section 13(d) and section 14(d) (2) of the Exchange Act is in
effect on the Issuance Date)

 

-3-



--------------------------------------------------------------------------------

or persons constituting a Group, other than any one or more of the Management
Stockholders, becomes the “beneficial owner” (as such term is used in Rule 13d-3
under the Exchange Act as in effect on the Issuance Date), directly or
indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Voting Stock of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment Letter” means the commitment letter dated November 3, 2004 from the
Bank and subsequently accepted by the Borrower with respect to the terms of the
Letter of Credit.

 

“Consolidated EBITDA” means, as of the date of determination, the net income
(excluding extraordinary gains and extraordinary non-cash losses) plus interest,
taxes, depreciation and amortization of the Borrower and its Consolidated
Subsidiaries determined on a consolidated basis as of such date.

 

“Consolidated Net Income” means, for any period, the net income (or loss of the
Borrower and its Consolidated Subsidiaries (excluding extraordinary gains and
extraordinary non-cash losses as determined in accordance with Generally
Accepted Accounting Principles) for such period, as set forth in the financial
statements required to be delivered pursuant to Section 6.0l(a) or
Section 6.0l(b) for such period.

 

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with Generally
Accepted Accounting Principles.

 

“Consolidated Tangible Net Worth” means, as of the date of determination,
stockholders’ equity of the Borrower and its Subsidiaries less goodwill and less
all other items properly classified as “intangible assets” in accordance with
Generally Accepted Accounting Principles.

 

“Construction Budget” has the meaning given to such term in Section 5.16 hereof.

 

“Custody, Pledge and Security Agreement” means the Custody, Pledge and Security
Agreement, dated as of the date hereof, by and among Borrower, the Bank and the
Bond Trustee for the Bonds, as Custodian.

 

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (d) all obligations of such Person as lessee under Capital Leases,
(e) all obligations of such Person under (i) a synthetic, off-balance sheet or
tax retention lease or (ii) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy or such Person, would be characterized
as the Debt of such Person (without regard to accounting treatment), (f) all
obligations of such Person to purchase securities or other property which arise
out of or in

 

-4-



--------------------------------------------------------------------------------

connection with the sale of the same or substantially similar securities or
property, (g) all obligations, contingent or otherwise, of such Person to
reimburse any bank or other person in respect of amounts paid under a letter of
credit, bankers’ acceptance or similar instrument, (h) all obligations of others
secured by a Lien on any asset of such Person, whether or not such obligation is
assumed by such Person, (i) all net obligations of any such Person pursuant to
Derivatives Obligations which are required to be disclosed as liabilities in
accordance with Generally Accepted Accounting Principles, and (j) all
obligations of others Guaranteed by such Person; provided, however, that Debt
shall not include Guarantees of obligations of the Borrower by any Material
Subsidiary.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived become an Event of Default.

 

“Default Rate” means a rate equal to the interest rate borne by the Bonds plus
an amount equal to two hundred (200) basis points (2.0%) per annum.

 

“DENPLAX Agreement” means the Addenda to Business Agreement and Shareholder
Contract dated April 26, 2000 between Empresa de Gestion Medioambiental, S.A.,
Trex Company, Inc., Sorema, S.A., RIH.Recycling Industries Holding, S.A., and
DENPI.AX, S.A.

 

“Derivatives Obligations” of any Person means all obligations of such person in
respect of any interest rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction
currency swap transaction, cross-currency rata swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

 

“Domestic Subsidiary” means a Subsidiary or Affiliate that is a corporation,
limited liability company, partnership or other legal entity or joint venture
organized or formed under the laws of any state of the United States of America
or the District of Columbia.

 

“Environmental Indemnity” means the Environmental Compliance and Indemnification
Agreement, dated as of the Issuance Date, from the Borrower to the Bank.

 

“Environmental Laws” means any and all applicable federal, state, regional,
local and foreign statutes, laws, regulations, ordinances, codes, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses
or other governmental restrictions by (or agreements with) a Governmental
Authority relating to the Environment (as defined in the Environmental
Indemnity), Environmental Conditions (as defined in the Environmental Indemnity)
or to emissions, discharges or releases of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial toxic or hazardous, substances or
waste, into the Environment, including, without limitation, ambient air surface
water, groundwater or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport,
generation or handling of Hazardous Materials (as defined in the Environmental
Indemnity).

 

-5-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of a controlled group, of which the Borrower is a member, is under common
control with the Borrower, or is a member of an affiliated service group of
which the Borrower is a member in accordance with the provision of Section
414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in Section 4043 of ERISA
and the regulations issued thereunder, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that the PBGC be notified within 30 days of the occurrence of such event;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA; (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA;
(d) the institution of proceedings to terminate a Plan by the PBGC; or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

“Event of Default” shall have the meaning assigned to that term in Section 8.01
of this Agreement.

 

“Event of Bankruptcy” means the Borrower shall have applied for or consented to
the appointment of a receiver, trustee or liquidator of all or a substantial
part of its assets; admitted in writing the inability to pay its debts as they
mature; made a general assignment for the benefit of creditors; been the subject
of an order for relief under the federal bankruptcy law, or been adjudicated a
bankrupt, or filed a petition or an answer seeking reorganization, liquidation
or any arrangement with creditors or taken advantage of any insolvency law, or
submitted an answer admitting the material allegations of a petition in
bankruptcy, reorganization, liquidation or insolvency proceeding; or an order,
judgment or decree shall have been entered, without the application, approval or
consent of the Borrower, as the case may be, by any court of competent
jurisdiction approving a petition seeking reorganization of the Borrower, as the
case may be, or appointing a receiver, trustee or liquidator of a substantial
part of its assets and such order, judgment or decree shall continue unstayed
and in effect for any period of sixty (60) consecutive days; or filed a
voluntary petition in bankruptcy; or failed to remove an involuntary petition in
bankruptcy filed against it within sixty (60) days of the filing thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Facility” means the Borrower’s facility to be located in Olive Branch, DeSoto
County, Mississippi which will be used to manufacture non-wood decking, railing
and fencing products.

 

-6-



--------------------------------------------------------------------------------

“Facility Debt” means Debt of the Borrower and/or its Subsidiaries that (a)
bears interest at a fixed rate, (b) has no principal payments due on or prior to
the Stated Expiration Date and (c) has its stated maturity after the Stated
Expiration Date.

 

“Federal Funds Rate” means, for any day, the per annum rate equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York (or, if such
rate is not published for any day, the Federal Funds Rate shall be the rate
determined by the Administrative Agent to be the average rate charged to the
Administrative Agent on such day on such transactions).

 

“Federal Securities” means direct obligations of, or obligations the full and
timely payment of the principal of and interest on which are backed by the full
faith and credit of, the United States of America.

 

“Fee Payment Dates” means (a) the Issuance Date and (b) each April 1, July 1,
October 1 and January 1 thereafter.

 

“Financial Projections” means the report dated November 28, 2004 prepared by the
Borrower and includes the Operating Budget (consisting of a balance sheet, cash
flow statement and income statement) for Fiscal Year 2005, plus four more Fiscal
Years.

 

“Fiscal Year” of the Borrower means any period of twelve (12) consecutive
calendar months for which financial statements of the Borrower have been
examined by its independent certified public accountants, currently a year
ending on December 31.

 

“Fixed Charge Coverage Ratio” means for the four-quarter period ending on the
date of measurement, the ratio of (a) the sum of Consolidated EBITDA for such
four-quarter period plus the consolidated operating lease expense of the
Borrower and its Subsidiaries for such four-quarter period minus cash taxes for
such four-quarter period minus Maintenance Capital Expenditures for such
four-quarter period minus cash dividends and redemptions or purchases of Capital
Stock of the Borrower for cash for such four-quarter period made pursuant to
Section 6.16(h) of the Credit Agreement dated as of June 1, 2002 by and among
the Borrower, Trex Company, LLC and Branch Banking and Trust Company of
Virginia, as amended through the date of this Agreement (the “BBT Agreement”) to
(b) the sum of current maturities of Long-Term Indebtness of the Borrower and
its Consolidated Subsidiaries for such four-quarter period, consolidated
interest expense of the Borrower and its Consolidated Subsidiaries for such
four-quarter period, and consolidated operating lease expense of the Borrower
and its Subsidiaries for such four-quarter period.

 

“Foreign Subsidiary” or “Foreign Joint Venture” means a Subsidiary or Affiliate
that is not a Domestic Subsidiary.

 

“Funded Debt” means, as of the date of determination, all of the Debt of the
Borrower and its Subsidiaries outstanding on such date, eliminating all
offsetting debits and credits between the Borrower and its Subsidiaries and all
other items required to be eliminated in the

 

-7-



--------------------------------------------------------------------------------

course of the preparation of consolidated financial statements of the Borrower
and its Subsidiaries in accordance with Generally Accepted Accounting
Principles.

 

“Funded Net Debt” means Funded Debt of the Borrower less an amount of cash or
Cash Equivalents exceeding $10,000,000 which is held in one or more banks
located in the continental United States in one or more accounts of the
Borrower.

 

“Generally Accepted Accounting Principles” means generally accepted accounting
principles consistently applied and maintained throughout the period indicated
and consistent with the prior financial practice of the Borrower, as reflected
in the financial statements referred to in Sections 6.05(a) and (b), except for
changes permitted by the Financial Accounting Standards Board or any similar
accounting authority of comparable standing.

 

“Governmental Authority” means any government or political subdivision, or any
agency, commission, department or instrumentality of either, or any court,
tribunal, central bank or arbitrator.

 

“Group” means any group of “persons” (as such term is used in section 13(d) and
section 14(d)(2) of the Exchange Act as in effect on the Issuance Date)
constituting a “group” for the purposes of section 13(d) of the Exchange Act, or
any successor provision.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business or (b) the DENPLAX Agreement. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Highest Lawful Rate” means the maximum legal rate of interest which the Bank is
legally entitled to charge, contract for or receive under any law to which such
interest is subject.

 

“Indebtedness” means

 

(a) indebtedness or liability for borrowed money, or for the deferred purchase
price of property or services;

 

(b) obligations as lessee under leases which are, should be or should have been
reported as capital leases in accordance with Generally Accepted Accounting
Principles;

 

(c) current liabilities in respect of unfunded vested benefits under plans
covered by Title IV of ERISA;

 

-8-



--------------------------------------------------------------------------------

(d) all guarantees, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations to purchase, to
provide funds for payment, to supply funds to invest in any Person or otherwise
to assure a creditor against loss;

 

(e) obligations secured by any mortgage, lien, pledge, security interest or
other charge or encumbrance on property, whether or not the obligations have
been assumed; and

 

(f) all other items or obligations which would be included in determining total
liabilities on the balance sheet of a Person; provided, however, that
“Indebtedness” shall not include trade payables and similar obligations incurred
in the ordinary course of business.

 

“Insurance Consultant” means Marsh USA, Inc. or any other Person which is not,
and no member, director, officer or employee of which is, an officer or employee
of the Borrower, and which is qualified to survey risks and to recommend
insurance coverage for corporations comparable to the Borrower.

 

“Interest Drawing” means a drawing under the Letter of Credit to pay interest on
the Bonds or the interest portion of the Purchase Price of the Bonds.

 

“Interest Rate Agreement” means an interest rate exchange, hedge or similar
agreement entered into to hedge the interest payable on all or part of the
Bonds, which agreement may include an interest rate swap, a forward or futures
contract or an option (e.g. a call, put, cap, floor or collar) and which
agreement does not constitute an obligation to repay money borrowed, credit
extended or the equivalent thereof.

 

“Inventory” means all “inventory” (as defined in the UCC) now owned or hereafter
acquired by the Borrower, including all goods and merchandise, wherever located,
to be furnished under any contract of service or held for sale or lease, all
returned goods, raw materials, work-in-process, finished goods (including
embedded software), other materials and supplies of any kind, nature or
description which are used or consumed in the Borrower’s business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods or merchandise.

 

“Issuance Date” means the date of issuance of the Letter of Credit.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Agreement” means the Loan Agreement, dated as of the date hereof by and
between the Issuer and the Borrower.

 

“Long Term Indebtedness” means Indebtedness for borrowed moneys having a term
from its most recent incurrence or renewal of more than one (1) year.

 

-9-



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means, as of the date of determination,
actual capital expenditures of the Borrower and its Consolidated Subsidiaries
for the purpose of maintaining existing assets.

 

“Management Stockholder Affiliates” mean, at any time, and with respect to any
Person who is a Management Stockholder, any other Person that at such time
directly or indirectly through one or more intermediaries Controls, or is
controlled by, or is under common control with, such Management Stockholder. As
used in this definition, “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Management Stockholders” means Robert G. Matheny, Harold F. Monahan, Paul D.
Fletcher, William R. Gupp, David W. Jordan and Philip Pfifer, and their
respective Management Stockholder Affiliates.

 

“Mandatory Purchase Drawing” means a drawing on the Letter of Credit to pay the
principal portion of the Purchase Price of Bonds tendered or deemed tendered
pursuant to Section 2.06 of the Bond Indenture.

 

“Material Adverse Effect” means an event or occurrence which adversely affects
in a material manner (a) the assets, liabilities, condition (financial or
otherwise), business or operations of the Borrower (or other named party)
including, without limitation, the Facility or (b) the ability of the Borrower
(or other named party) to carry out its business as of the date of this
Agreement or as proposed herein to be conducted or to meet or perform its
covenants and obligations under this Agreement, the other Reimbursement
Documents or the Related Documents to which it is a party on a timely basis.

 

“Material Debt” means Debt (other than the Notes (as defined in the BBT
Agreement) of the Borrower and/or one or more of its Subsidiaries owed to any
Person or any Affiliate of such Person, arising in one or more related or
unrelated transactions with such Person or any Affiliate of such Person, in an
aggregate principal or face amount exceeding $250,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000.

 

“Material Subsidiary” means collectively each Domestic Subsidiary that is a
member of the Material Subsidiary Group.

 

“Material Subsidiary Group” as of any date means either (a) the smallest number
of Domestic Subsidiaries that account for (or in the case of a recently formed
or acquired Domestic Subsidiary would so account for on a proforma historical
basis), when combined with the Borrower, at least 90% of Consolidated EBITDA for
either of the two most recently ended Fiscal Years of the Borrower, or (b) the
smallest number of Domestic Subsidiaries that account for (or in the case of a
recently formed or acquired Domestic Subsidiary would so account for on a
proforma historical basis), when combined with the Borrower, at least 90% of
Consolidated Tangible Net Worth for either of the two most recently ended Fiscal
Years of the Borrower; provided that any Domestic Subsidiary that accounts for
(or in the case of a recently formed or

 

-10-



--------------------------------------------------------------------------------

acquired Domestic Subsidiary would so account for on a proforma historical
basis) 7 1/2% of either Consolidated EBITDA for either of the two most recently
ended Fiscal Years of the Borrower or Consolidated Tangible Net Worth for either
of the past two most recently ended Fiscal Years of the Borrower, shall be
included in the Material Subsidiary Group.

 

“Matters Contested in Good Faith” means matters (a) then being contested in good
faith by appropriate proceedings diligently and continuously pursued, (b) of
which the Administrative Agent has been notified in writing and is being kept
informed in such detail as the Administrative Agent may from time to time
reasonably request, (c) the enforcement of which is effectively stayed during
the period of the contest and (d) with respect to which either (i) adequate
reserves in the nature of a cash deposit or pledge of bonds or other securities,
or a payment bond of a corporate surety in the face amount equal to the total
amount in controversy, reasonably satisfactory to the Administrative Agent, have
been furnished or (ii) adequate provision therefor, reasonably satisfactory to
the Administrative Agent, has been reserved on the financial statements of the
Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns.

 

“Mortgage” means the Land Deed of Trust, dated as of the date hereof, from the
Borrower to the trustee named therein for the benefit of the Bank.

 

“Mortgaged Personalty” means the equipment and furnishings, not constituting
fixtures, now or hereafter owned by the Borrower, located at the Mortgaged
Property or used in the operation of the Facility, together with any additional
personal property not included in the foregoing provisions which may be added to
the Mortgaged Personalty by a supplemental agreement; provided, however, that
Mortgaged Personalty shall not include any equipment, furnishings or other
personal property that is not purchased with Bond proceeds.

 

“Mortgaged Property” means the Mortgaged Personalty, the Facility and the Site,
all buildings, structures, fixtures and improvements thereon, all rights and
easements appurtenant thereto, whether in existence on the Issuance Date or
later coming into existence and whether owned by the Borrower on the Issuance
Date or acquired hereafter, together with any additional real property not
included in the foregoing provisions which may be added to the Mortgaged
Property by a supplemental agreement.

 

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.

 

“Net Proceeds” means the proceeds of any insurance from an event of damages or
destruction, title claim or a condemnation with respect to tangible Property,
net of expenses of collecting such proceeds.

 

“Note” means the note, executed by the Borrower on the Issuance Date evidencing
unreimbursed drawings on the Letter of Credit.

 

“Note Agreement” means the Note Purchase Agreement dated as of June 19, 2002 by
and between the Borrower and the noteholders party thereto relating to the
Borrower’s

 

-11-



--------------------------------------------------------------------------------

$40,000,000 8.32% senior secured notes due June 19, 2009, as it may be amended,
restated, supplemented or otherwise modified through the Issuance Date.

 

“Obligations” means all amounts payable to the Bank and Bank Participants
pursuant to the Reimbursement Documents or the Related Documents, or any
subsequent agreements entered into by Borrower with respect thereto (e.g.
Interest Rate Agreements).

 

“Obtained Permits” has the meaning assigned to such term in Section 5.03 hereof.

 

“Official Statement” means the Offering Memorandum, dated December 14, 2004,
relating to the issuance of the Bonds including any supplements to such Official
Statement.

 

“Operating Budget” means the initial Financial Projections prepared by Borrower
and all subsequent budgets furnished pursuant to Section 6.01(c).

 

“Optional Tender Drawing” means a drawing on the Letter of Credit to pay the
principal portion of the Purchase Price of Bonds tendered or deemed tendered
pursuant to Section 2.05 of the Bond Indenture.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Encumbrances” means

 

(a) the liens and security interests created by the Related Documents to secure
the Bonds and the Obligations;

 

(b) liens for taxes, assessments, special assessments or other governmental
charges which are not then delinquent, or, if then delinquent, are Matters
Contested in Good Faith;

 

(c) utility, access and other easements and rights-of-way, restrictions and
exceptions which will not interfere with or impair the operation of any portion
of the Mortgaged Property;

 

(d) any mechanic’s, worker’s, laborer’s, materialman’s, landlord’s, carrier’s,
supplier’s or vendor’s lien or rights in respect thereof arising in the ordinary
course of business with respect to obligations that are not yet due under the
contract in question or if such lien is a Matter Contested in Good Faith;

 

(e) such minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for right-of-way, utilities and other similar
purposes or zoning or other restrictions as to the use of real properties, which
are necessary for the conduct of the activities of the Borrower and its
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially adversely
affect the value thereof or impair the property affected thereby for the purpose
for which it was acquired or is held;

 

-12-



--------------------------------------------------------------------------------

(f) any lien, easement defect or irregularities of title which are described in
the title policy furnished pursuant to Section 4.01(e)(iii) and accepted by the
Administrative Agent;

 

(g) liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, other forms of governmental
insurance or benefits, or to secure performance of statutory obligations;

 

(h) liens in favor of Bank of America, N.A. encumbering the Borrower’s facility
located in Lyon County, Nevada (the “Nevada Real Estate”), which lien is
evidenced by that certain Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated September 28, 1999 and recorded on
September 30, 1999 in the Official Records of Lyon County, Nevada as Document
No. 239622 (the “Nevada Deed of Trust”); and liens securing any refinancing of
the Nevada Real Estate, provided that at the time of such refinancing, (i) no
Default or Event of Default has occurred or would occur as a result of such
refinancing, (ii) the Debt secured by the Nevada Deed of Trust does not exceed
100% of the fair market value of the Nevada Real Estate at the time of such
refinancing and (iii) the Debt secured by the Nevada Deed of Trust is permitted
under this Agreement;

 

(i) liens arising in connection with deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety or appeal bonds, and other obligations arising in
the ordinary course of business;

 

(j) liens on unearned insurance premiums held by Persons financing the payment
thereof;

 

(k) liens of or resulting from any judgment of award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
the Borrower or a Subsidiary shall at any time in good faith be prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured;

 

(l) liens on fixed assets of the Borrower or any Subsidiary which secure only
Debt incurred to finance the acquisition of such fixed assets and liens existing
on fixed assets at the time of acquisition by the Borrower of any business
entity then owning such fixed assets, whether by merger, consolidation or
acquisition of substantially all of its assets, and whether or not such existing
liens were given to secure the payment of the purchase price of the fixed assets
to which they attach (but only to the extent that such liens are incurred
substantially contemporaneously with the acquisition of such fixed assets, only
to the extent of the lesser of the fair market value or cost of such fixed
assets, and only to the extent that the Debt secured thereby is permitted by
this Agreement;

 

(m) liens existing on the Issuance Date and set forth on Schedule A attached
hereto, and the extension, renewal or replacement of any such lien, provided
that (i) such lien attaches only to the same property as the original lien, (ii)
the principal amount of Debt secured by such lien is not increased and (iii) at
the time of such extension, renewal or replacement, no Default or Event of
Default shall have occurred and be continuing;

 

-13-



--------------------------------------------------------------------------------

(n) interests of lessors under Capital Leases;

 

(o) in addition to the liens permitted under clauses (a) to (n) above, liens
securing Debt that does not exceed $250,000 in the aggregate; and

 

(p) any other liens approved in writing by the Administrative Agent.

 

“Permitted Investments” means dollar denominated investments in any of the
following:

 

(a) Federal Securities;

 

(b) debt obligations which are (i) issued by any state or political subdivision
thereof or any agency or instrumentality of such state or political subdivision,
and (ii) at the time of purchase, rated “AAA” by S&P and rated “Aaa” by Moody’s;

 

(c) any bond, debenture, note, participation certificate or other similar
obligation which is either (i) issued or guaranteed by the Federal National
Mortgage Association, the Federal Home Loan Bank System, the Federal Home Loan
Mortgage Corporation, the Federal Farm Credit Bank or the Student Loan Marketing
Association, or (ii) backed by the full faith and credit of the United States of
America;

 

(d) U.S. denominated deposit account, CD’s and banker’s acceptances with (i) the
Bond Trustee, the Bank or a Bank Participant, or (ii) domestic commercial banks
which have a rating on their short-term certificates of deposit on the date of
purchase of “A-1” by S&P or “P-1” by Moody’s, without regard to gradation, and
in the case of (i) or (ii) which matures not more than 360 days after the date
of purchase;

 

(e) commercial paper which is rated at the time of purchase within the
classification or higher, “A-2” by S&P or “P-2” by Moody’s, without regard to
gradation, and which matures not more than 270 days after the date of purchase;

 

(f) bonds, notes, debentures or other evidences of indebtedness issued or
guaranteed by a corporation which are, at the time of purchase, rated by S&P and
Moody’s in any of its three highest rating categories without regard to any
refinement or gradation of rating category by numerical modifier or otherwise;

 

(g) investment agreements with banks that at the time such agreement is executed
are rated by S&P or Moody’s in one of the two highest rating categories assigned
by S&P or Moody’s (without regard to any refinement or gradation of rating
category by numerical modifier or otherwise) or investment agreements with
non-bank financial institutions which, (i) all of the unsecured, direct
long-term debt of either the non-banking financial institution or the related
guarantor of such non-bank financial institution that is rated by S&P or Moody’s
at the time such agreement is executed is rated in rated in one of the two
highest rating categories (without regard to any refinement or gradation of
rating category by numerical modifier or otherwise) for obligations of that
nature; or (ii) if such non-bank financial institutions have no outstanding
long-term debt that is rated, all of the short-term debt of either the
non-banking financial institution or the related guarantor of such non-bank
financial institution that is rated by S&P or Moody’s in the highest rating
category (without regard to any refinement or gradation of

 

-14-



--------------------------------------------------------------------------------

the rating category by numerical modifier or otherwise) assigned to short term
indebtedness by S&P or Moody’s;

 

(h) repurchase agreements with respect to and secured by Government Obligations
or by obligations described in clause (b) and (c) above, which agreements may be
entered into with a bank (including without limitation the Bond Trustee), a
trust company, financial services firm or a broker dealer which is a member of
the Securities Investors Protection Corporation, provided that (i) the Bond
Trustee or a custodial agent of the Bond Trustee has possession of the
collateral and that the collateral is, to the knowledge of the Bond Trustee,
free and clear of third party claims, (ii) a master repurchase agreement or
specific written repurchase agreement governs the transaction, (iii) the
collateral securities are valued no less frequently than monthly, and (iv) the
fair market value of the collateral securities in relation to the amount of the
repurchase obligation, including principal and interest, is equal to at least
103%, and (v) such obligations must be held in the custody of the Bond Trustee’s
agent; and

 

(i) shares of a money market mutual fund or other collective investment fund
registered under the federal Investment Company Act of 1940 whose shares are
registered under the federal Securities Act of 1933, having assets of at least
$100,000,000 and having a rating in any of the three highest rating categories
(without regard to any refinement or gradation of rating category by numerical
qualifier or otherwise) by S&P, Moody’s or Fitch, including money market mutual
funds from which the Bond Trustee or its affiliates derive a fee for investment
advisory or other services to the fund.

 

For the purpose of this Agreement, Permitted Investments described in clauses
(a) through (i) of this definition shall be valued as provided in Section 1.07.

 

“Person” means an individual, partnership, corporation (including a business
trust), trust, unincorporated association, joint venture or other entity.

 

“Plan” means a defined benefit plan as defined in Section 3(35) of ERISA, which
(a) is currently or hereafter sponsored, maintained or contributed to by the
Borrower or an ERISA Affiliate or (b) was at any time during the last six (6)
calendar years preceding the date of this Agreement, sponsored, maintained or
contributed to by the Borrower or an ERISA Affiliate.

 

“Pledged Bonds” means Bonds paid or purchased with the proceeds of a drawing
under the Letter of Credit and with respect to which the Bank has not received
reimbursement as required hereunder, which Bonds have been registered in the
name of the Bank or their designee or nominee, as pledgee, pursuant to the
Custody, Pledge and Security Agreement.

 

“Principal Drawing” means a drawing under the Letter of Credit to pay the
principal amount of Bonds, whether at maturity, upon redemption or acceleration
thereof.

 

“Pro Forma Total Consolidated Debt to Consolidated EBITDA Ratio” means, as of
the date of determination, the pro forma ratio of (a) the total of all debt of
the Borrower, its Subsidiaries and the Person being acquired outstanding on such
date, after eliminating all offsetting debits and credits between the Borrower
and its Subsidiaries and all other items required to be eliminated in the course
of the preparation of consolidated financial statements of

 

-15-



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries in accordance with Generally Accepted
Accounting Principles to (b) Consolidated EBITDA (excluding the Person being
acquired) as of such date.

 

“Property” means any and all right, title and interest of any Person in and to
any and all property, whether real or personal, tangible or intangible, and
wherever situated.

 

“Purchase Contract” means the Bond Purchase Agreement by and among the Borrower,
the Issuer and J.P. Morgan Securities Inc., providing for the purchase of the
Bonds.

 

“Rating Agency” means Moody’s, S&P or Fitch.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Documents” means this Agreement, the Environmental Indemnity, the
Note, the Custody, Pledge and Security Agreement, the Mortgage and any Interest
Rate Agreement entered into with the Bank or any Bank Participant.

 

“Related Documents” means the Bonds, the Bond Indenture, the Remarketing
Agreement, the Loan Agreement, the Purchase Contract and all documents related
thereto.

 

“Remarketing Agent” means J.P. Morgan Securities Inc. and its successors and
assigns, or any other Remarketing Agent approved by the Administrative Agent.

 

“Remarketing Agreement” means, initially, the Remarketing Agreement between the
Borrower and the initial Remarketing Agent with respect to the Bonds and
thereafter any remarketing agreement with respect to the Bonds entered into by
the Borrower and any successor Remarketing Agent in accordance with the
provisions of the Bond Indenture.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, and its
successors and assigns.

 

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

 

“Security Documents” means the collective reference to the Mortgage, the
Environmental Indemnity, the Custody, Pledge and Security Agreement and all
other documents from time to time securing the Obligations.

 

“Site” means the land described in Exhibit 5.11 hereto.

 

“State” means the State of Mississippi.

 

“Stated Amount” means, with respect to the Letter of Credit, the amount set
forth on the first page thereof identified as the Maximum Stated Amount as such
amount shall be reduced and reinstated in accordance with the provisions
thereof.

 

-16-



--------------------------------------------------------------------------------

“Stated Expiration Date” means five (5) years after the Issuance Date, as
provided in the Letter of Credit, or such later date to which the Letter of
Credit is extended.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.

 

“Total Consolidated Capitalization” means, as of any date of determination with
respect to the Borrower, the sum of Funded Debt and Consolidated Tangible Net
Worth.

 

“UCC” means (a) for purposes of the Mortgaged Property, the Uniform Commercial
Code in effect in the State, provided that if by reason of mandatory provisions
of law, for matters pertaining only to the perfection or the effect of
perfection or nonperfection of the security interest in or lien on any of the
Mortgaged Property is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or nonperfection and (b) for purposes
of the Pledge Agreement, the Uniform Commercial Code in effect in the State of
New York, provided that if by reason of mandatory provisions of law, for matters
pertaining only to the perfection or the effect of perfection or nonperfection
of the security interest in or lien created under the Pledge Agreement is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or nonperfection.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan but only to the extent that such excess represents
a potential liability of a member of the Borrower, any Subsidiary or any ERISA
Affiliate to the PBGC or any other Person under Title IV of ERISA.

 

“Voting Stock” means, with respect to any Person, capital stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Wholly-Owned Subsidiary” means, with respect to a Subsidiary, a Subsidiary all
the shares, member interests or equivalent equity interests of which (other than
any director’s qualifying shares or investments by foreign nationals mandated by
applicable law) are, directly or indirectly, owned or controlled by the Borrower
and/or one or more of its Wholly-Owned Subsidiaries.

 

-17-



--------------------------------------------------------------------------------

Section 1.02. Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

 

Section 1.03. Construction. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular
includes the plural and the part includes the whole and “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word
“including” has the meaning “including, but not limited to.” The section
headings contained in this Agreement and the table of contents preceding this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in any respect.
Section, subsection and exhibit references are to this Agreement unless
otherwise specified.

 

Section 1.04. Incorporation of Certain Definitions by Reference. Any capitalized
term used herein and not otherwise defined herein shall have the meaning
provided therefor in the Bond Indenture.

 

Section 1.05. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with Generally Accepted
Accounting Principles.

 

Section 1.06. Relation to Other Documents; Acknowledgment of Different
Provisions of Related Documents; Incorporation by Reference.

 

(a) Nothing in this Agreement shall be deemed to amend or relieve the Borrower
of its obligations under any Related Document to which it is a party.
Conversely, to the extent that the provisions of any Related Document allow the
Borrower to take certain actions, or not to take certain actions, with regard
for example to permitted liens, incurrence of indebtedness, transfers of assets,
maintenance of financial ratios and similar matters, the Borrower nevertheless
shall be fully bound by the provisions of this Agreement.

 

(b) Except as provided in (c), all references to other documents shall be deemed
to include all amendments, modifications and supplements thereto to the extent
such amendment, modification or supplement is made in accordance with the
provisions of such document and this Agreement.

 

(c) All provisions of this Agreement making reference to specific sections of
any Related Document shall be deemed to incorporate such sections into this
Agreement by reference as though specifically set forth herein (with such
changes and modifications as may be herein provided) and shall continue in full
force and effect with respect to this Agreement notwithstanding payment of all
amounts due under or secured by the Related Documents, the termination or
defeasance thereof or any amendment thereto or any waiver given in connection
therewith, so long as this Agreement is in effect and until all Obligations are
paid in full. No amendment, modification, consent, waiver or termination with
respect to any of such sections

 

-18-



--------------------------------------------------------------------------------

shall be effective as to this Agreement until specifically agreed to in writing
by the parties hereto with specific reference to this Agreement.

 

Section 1.07. Valuation. For purposes of determining compliance with all
covenants and provisions of this Agreement and the other Reimbursement
Documents, Property of the Borrower shall be valued (a) with respect to
marketable securities, as most recently quoted in the New York Times or Wall
Street Journal and, otherwise, as evaluated by a broker, appraiser or other
expert appointed by the Borrower and satisfactory to the Administrative Agent
and (b) with respect to other Property, the book value of the assets as shown on
the most recent audited financial statements of the Borrower.

 

ARTICLE II

AMOUNT AND TERMS OF THE LETTER OF CREDIT

 

Section 2.01. Amount and Terms of Letter of Credit.

 

(a) The Bank agrees, on the terms and subject to the conditions hereinafter set
forth, to issue the Letter of Credit on the date of delivery of the Bonds to the
initial purchaser(s) thereof. The Letter of Credit will be issued in an initial
Stated Amount equal to $25,308,220 representing the aggregate principal amount
of the Bonds as of the Issuance Date plus interest on such principal amount for
a period of 45 days at a rate equal to 10% per annum and computed on the basis
of a 365/366-day year and actual days elapsed. The Letter of Credit shall be
issued to the Bond Trustee for the account of the Borrower. The Letter of Credit
shall be substantially in the form of Exhibit 2.01 attached hereto with such
changes as the Borrower and the Bank shall agree in writing are necessary or
advisable. All drawings on the Letter of Credit shall be honored by the Bank
with its own funds and not with funds of the Borrower.

 

(b) The Letter of Credit shall expire, subject to subsection (c) hereof, at 3:00
P.M. (prevailing Eastern time) on the applicable Stated Expiration Date, or as
otherwise provided in the Letter of Credit.

 

(c) Notwithstanding Section 2.01(b), (i) the Letter of Credit may terminate
earlier than the applicable Stated Expiration Date as provided therein, (ii) not
later than one hundred fifty (150) days prior to each Stated Expiration Date,
the Bank shall notify the Borrower and the Bond Trustee if it will not renew the
Letter of Credit for an additional twelve-month period and (iii) the Borrower
may elect to terminate the Letter of Credit and replace it with an Alternate
Credit Facility as provided in Section 2.01(e) hereof.

 

(d) The Stated Amount of the Letter of Credit is subject to reduction and
reinstatement as provided therein.

 

(e) The Borrower may provide an Alternate Credit Facility in connection with the
Letter of Credit in accordance with the Bond Indenture; provided that, before
such substitution takes effect, all Obligations then due and owing shall have
been paid and the Borrower shall purchase, or cause to be purchased, all Pledged
Bonds at a price of 100% of the principal amount thereof plus accrued and unpaid
interest thereon at the rate provided for in Section 4.04 of the Bond Indenture.
In the event that the Borrower terminates the Letter of Credit for any reason
whatsoever, the Borrower shall pay to the Bank its customary termination

 

-19-



--------------------------------------------------------------------------------

fee; provided that such fee shall not be payable if (i) the unsecured short-term
obligations of the Bank have been downgraded by the Rating Agency then rating
the Bonds to below P-1, if Moody’s, below A-1, if S & P, or below F1, if Fitch,
(ii) the long-term obligations of the Bank have been downgraded by the Rating
Agency then rating the Bonds to below A3, if Moody’s, below A-, if S & P, or
below A-, if Fitch or (iii) the Bank wrongfully dishonors or fails to honor a
draw under the Letter of Credit.

 

Section 2.02. Fees.

 

(a) The Borrower hereby agrees to pay to the Bank, in advance, on each Fee
Payment Date until the expiration or termination of the Letter of Credit, a
nonrefundable facility fee calculated based on the Stated Amount as of the Fee
Payment Date and based on a 360 day year but charged on the actual number of
days elapsed. The amount payable on the (i) Issuance Date shall be based upon
the ratio of Funded Net Debt to Consolidated EBITDA as of September 30, 2004 and
based upon the number of days from the Issuance Date through and including March
31, 2005 and (ii) the amount payable on each Fee Payment Date thereafter shall
be based upon the ratio of Funded Net Debt to Consolidated EBITDA as disclosed
in the Certificate of Compliance most recently delivered for purposes of
demonstrating the Borrower’s compliance with Section 6.12(b) hereof and based
upon the number of days in the calendar quarter commencing on such Fee Payment
Date, and, in each case, shall be calculated using the following: (w) less than
or equal to 1.00X, the annual facility fee shall be 65 basis points; (x) more
than 1.00X but less than or equal to 1.50X, the annual facility fee shall be 75
basis points; (y) more than 1.50X but less than 2.00X, the annual facility fee
shall be 85 basis points; and (z) 2.00X or greater, the annual facility fee
shall be 100 basis points.

 

(b) The Borrower shall pay to the Bank a drawing fee on the Issuance Date in the
amount of $3,000 and thereafter annually in advance on each Fee Payment Date,
the then current drawing fees of the Bank.

 

(c) The Borrower shall pay an amount equal to the Bank’s administrative costs of
amendment or transfer (i) each time an amendment is made to the Letter of Credit
on the same day such amendment is made, and (ii) each time a transfer of the
Letter of Credit is made on the same day such transfer is made.

 

(d) The Borrower agrees to pay on demand:

 

(i) all reasonable out-of-pocket costs and expenses of the Administrative Agent
and the Bank in connection with the preparation, execution and delivery of the
Letter of Credit, this Agreement and the other Reimbursement Documents and any
other documents which may be delivered in connection with the Reimbursement
Documents including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Bank and the Administrative Agent with respect
thereto;

 

(ii) all reasonable costs and expenses of the Bank and the Bank Participants in
connection with the administration and enforcement (whether by means of legal
proceedings or otherwise) of any of their rights under this Agreement, the other

 

-20-



--------------------------------------------------------------------------------

Reimbursement Documents, the Related Documents and such other documents which
may be delivered in connection therewith;

 

(iii) all reasonable fees and out-of-pocket expenses for counsel or other
consultants to the Bank and the Bank Participants in connection with advising
them as to their rights and responsibilities under this Agreement and the other
Reimbursement Documents (which need for advice arises as a result of (A) the
action or inaction of the Borrower), (B) any information, certificate or report
furnished to the Bank pursuant to the Reimbursement Documents or Related
Documents, (C) a Default or Event of Default or (D) responding to requests from
the Borrower for approvals, consents and waivers; and

 

(iv) all reasonable fees, costs and expenses of any other consultants providing
services to the Bank and the Administrative Agent in accordance with this
Agreement.

 

In addition, if at any time any Governmental Authority shall require revenue or
other documentary stamps or any other tax in connection with the execution,
delivery, filing and recording of this Agreement, the other Reimbursement
Documents or the Related Documents, then, if the Borrower lawfully may pay for
such stamps, taxes or fees, the Borrower shall pay, when due and payable, for
all such stamps, taxes and fees, including interest and penalties thereon, and
the Borrower agrees to save the Bank and the Bank Participants harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such stamps, taxes and fees.

 

(e) Except for Matters Contested in Good Faith, if the Borrower fails to pay any
Liens with respect to the Mortgaged Property, or otherwise incurs any Lien
prohibited hereunder with respect to the Mortgaged Property or fails to
discharge when due and payable any Indebtedness secured by such Lien (whether or
not a Permitted Encumbrance) on the Mortgaged Property or fails to pay when due
any premium on insurance required to be maintained hereunder, or otherwise fails
to pay any amount necessary for the protection and preservation of the Mortgaged
Property, the Administrative Agent may pay the same, at the Bank’s option with
reasonable notice to the Borrower, together with interest and penalty, and the
Borrower agrees to reimburse the Administrative Agent immediately for amounts so
paid. With respect to Matters Contested in Good Faith, the Borrower will
promptly pay any valid, final and non-appealable judgment enforcing any such
Lien or bill and cause the same to be satisfied of record.

 

(f) Upon the occurrence and during the continuance of an Event of Default or
Default, to protect any security interest which the Bank and the Bank
Participants are granted in connection with this Agreement, any other
Reimbursement Document or any Related Document, the Administrative Agent may, in
its sole discretion, upon giving written notice to the Borrower, maintain
guards, pay any service bureau or warehouseman, obtain bonds, obtain any record
and take any other similar action which shall be reasonable and shall be
necessary or appropriate in the Administrative Agent’s sole discretion, for the
protection and preservation of the Mortgaged Property, and the Borrower agrees
to immediately reimburse the Administrative Agent for the amounts so paid.

 

-21-



--------------------------------------------------------------------------------

Section 2.03. Reimbursement for Letter of Credit Drawings.

 

(a) The Borrower agrees to reimburse the Bank without the requirement for notice
or demand, both of which are expressly waived by the Borrower, for any amounts
drawn on the Letter of Credit on the same Business Day as such drawing is
honored by the Bank. The Borrower and the Bank agree that the reimbursement in
full for each drawing on the date such drawing is made is intended to be a
contemporaneous exchange for new value given to the Borrower by the Bank.

 

(b) Amounts relating to Principal Drawings not reimbursed by 3:00 P.M.
(prevailing Eastern time) in immediately available funds on such Business Day
shall bear interest daily at the Default Rate from and including the date of
drawing to but excluding the date of reimbursement. Notwithstanding the
foregoing, if the Borrower shall maintain a deposit account with the Bank for
the purpose of funding the Borrower’s reimbursement obligations hereunder and
which the Bank is authorized to debit to satisfy such obligations without
further instruction from the Borrower (the “Reimbursement Account”), interest
shall accrue at the Bank’s Prime Rate (and not at the Default Rate) on any
Principal Drawing for which reimbursement is not made if at the time such
reimbursement was to be paid adequate funds to make such payment were available
in the Reimbursement Account.

 

(c) Amounts relating to tender drawings and the interest portion of drawings not
reimbursed by 3:00 P.M. (prevailing Eastern time) in immediately available funds
on such Business Day shall bear interest daily at the Bank’s Prime Rate plus two
hundred basis points (2%) from and including the date of drawing to but
excluding the date of reimbursement. Notwithstanding the foregoing, if the
Borrower shall maintain the Reimbursement Account with the Bank, interest shall
accrue at the Bank’s Prime Rate on any tender drawing or the interest portion of
drawing for which reimbursement is not made if at the time such reimbursement
was to be paid adequate funds to make such payment were available in the
Reimbursement Account.

 

Section 2.04. Pledged Bonds.

 

(a) The Borrower’s obligation to reimburse the Bank for any Optional Tender
Drawing or Mandatory Purchase Drawing shall be evidenced by the delivery of the
Bonds to the Bond Trustee, in its capacity as custodian under the Custody,
Pledge and Security Agreement, and registered in the name of the Bank or its
designee or nominee as pledgee as provided in Section 4.04 of the Bond Indenture
and in the Custody, Pledge and Security Agreement, it being expressly understood
that during such time the Bank or its designee or nominee shall be the
registered owner, as pledgee, of all such Bonds and shall have all the rights
granted to owners of Bonds under the Bond Indenture and such additional rights
as may be granted to the Bank thereunder and hereunder.

 

(b) The Borrower agrees to give (or shall cause the Bond Trustee to give)
absolute priority to Pledged Bonds in selecting Bonds for redemption and
remarketing pursuant to the Bond Indenture.

 

(c) Any payment to be made to the Bank, or to the Bank’s designee or nominee for
the credit of the Bank, in connection with the remarketing of any Pledged Bonds
shall be made upon prior written, electronic or telephonic notice from the
Remarketing Agent to the Bank (which notice, if in electronic or telephonic
form, shall be promptly confirmed in

 

-22-



--------------------------------------------------------------------------------

writing) not later than 3:00 P.M. (prevailing Eastern time) on the date of any
such remarketing, (i) stating the amount to be paid and (ii) identifying by
number the particular Pledged Bonds remarketed by the Remarketing Agent, the
proceeds of the remarketing of which are to be paid to the Bank. Upon payment to
the Bank of the principal amount of the remarketed Bonds, and the accrued and
unpaid interest thereon, such Pledged Bonds shall be delivered or released to
the Bond Trustee for redelivery to the purchasers thereof.

 

(d) Notwithstanding anything to the contrary contained herein, any amounts paid
with respect to the principal of or interest on Pledged Bonds shall be a credit
against the obligations of the Borrower set forth in Section 2.03 hereof and set
forth in the Note, and such obligations shall be discharged to the extent of
such payment. All payments shall be credited to accrued interest and then to
principal, and to principal in the inverse order of the date of the drawing or
as applicable, to which it relates.

 

Section 2.05. Place and Manner of Payment; Computation of Interest and Fees.

 

(a) All payments by the Borrower under this Agreement and the other
Reimbursement Documents shall be made in lawful currency of the United States of
America and in immediately available funds on the date when such payment is due.
All payments to the Bank and Administrative Agent shall be made by federal wire
transfer to JPMorgan Chase Bank, N.A. ABA No. 021000021, Account No. 957 082770,
Reference: Trex Company (or to such other account as the Bank or Administrative
Agent may specify by written notice to the Borrower) with further indication of
the purpose of the payment. All payments to the Bank Participants shall be made
to the Administrative Agent.

 

(b) In the event that the date specified for any such payment hereunder is not a
Business Day, such payment shall be made not later than the next following
Business Day and interest shall be paid at the rate and on the basis of
calculation provided for herein on any such payment to the Business Day on which
such payment is made.

 

(c) Computations of the Bank Prime Rate and the Default Rate shall be made by
the Administrative Agent on the basis of a 360-day year for the actual number of
days (including the first day but excluding the last day) elapsed. Computations
of the fees hereunder shall be made by the Administrative Agent on the basis of
a year of 360-days for the actual number of days in the computation period.

 

(d) All payments by the Borrower to the Bank and the Bank Participants shall be
made free and clear of and without deduction for any present or future taxes or
other amounts for or on account of levies, imposts, duties, deductions,
withholdings or other charges of whatsoever nature (including, without
limitation, interest, additions to tax and penalties thereon), imposed, levied,
collected, withheld or assessed by any Governmental Authority (excluding any
taxes based on the income or share capital of such Bank or Bank Participant
imposed by the jurisdiction under which such Bank or Bank Participant’s
principal office is located (or if such Bank or Bank Participant is acting
through a branch or agency, by the jurisdiction in which such branch or agency
is located) (collectively, the “Taxes”). If the Borrower shall be required to
withhold or deduct Taxes from any sum payable hereunder (on behalf of any Bank
or Bank Participant), (i) the sum payable shall be increased as may be necessary
so that such Bank or

 

-23-



--------------------------------------------------------------------------------

Bank Participant receives an amount equal to the sum it would have received had
no such withholdings or deductions been made, (ii) the Borrower shall make such
necessary withholdings and deductions and (iii) the Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority according to
Applicable Law so that such Bank or Bank Participant shall not be required to
make any deduction or payment of such Taxes. The Bank, the Bank Participants and
the Administrative Agent represent that the Borrower is not currently required
under Applicable Law to withhold any amounts in respect of payments to the Bank
and the Administrative Agent.

 

(e) Any payment received by the Bank or the Administrative Agent after 3:00 P.M.
(prevailing Eastern time) shall be deemed to have been received by the Bank or
the Administrative Agent on the next Business Day.

 

(f) Subject to the provisions of Section 2.03 hereof, any payment which is not
received by the Bank or the Administrative Agent on the date due shall bear
interest until paid in full at the Default Rate.

 

Section 2.06. Increased Payments. If any change of law or guideline or
interpretation or application thereof by any Governmental Authority charged with
the interpretation or administration thereof or compliance with any request or
directive of any Governmental Authority adopted after the Issuance Date
(collectively a “Change in Law”):

 

(i) subjects the Bank or any Bank Participant to taxation with respect to this
Agreement, the other Reimbursement Documents, the Letter of Credit or payment by
the Borrower of principal, interest, issuance fee or annual Letter of Credit
fees, administrative fees or other amounts due from the Borrower hereunder
(except for any taxes on the income or share capital of the Bank or a Bank
Participant),

 

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
assets (funded or contingent) of, deposits with or for the account of, or other
acquisitions of funds by the Bank or a Bank Participant,

 

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or credits or
commitments to extend credit extended by, the Bank or a Bank Participant, or (B)
otherwise applicable to the obligations of the Bank or a Bank Participant under
this Agreement, or

 

(iv) imposes upon the Bank or a Bank Participant any other condition or expense
with respect to this Agreement, the Letter of Credit or their making,
maintenance or funding of any loan or any security therefor,

 

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon the
Bank or a Bank Participant with respect to this Agreement, the Letter of Credit,
or the making, maintenance or funding of any loan (or, in the case of any
capital adequacy or similar requirement, to have the effect of reducing the rate
of return on the Bank or a Bank Participant capital, taking into consideration

 

-24-



--------------------------------------------------------------------------------

such Bank’s or Bank’s Participant’s policies with respect to capital adequacy)
by an amount which such Bank or Bank Participant deems to be material to it,
then the Bank on behalf of itself or any other Bank Participant shall from time
to time notify, or cause to be notified, the Borrower in writing of the
effective date of such Change in Law and of the amount determined in good faith
(using any reasonable averaging and attribution methods) by the Bank or Bank
Participant (which determination shall be conclusive absent manifest error) to
be necessary to compensate the Bank or Bank Participant for such increase,
reduction or imposition. Such amount shall be due and payable by the Borrower on
the earlier of thirty (30) days after demand therefor or the next Fee Payment
Date which is not less than ten (10) days after the demand therefor. A
certificate by the Bank or Bank Participant as to the amount due and payable
under this Section 2.06 from time to time and the method of calculating such
amount shall be conclusive absent manifest error and shall be provided to the
Borrower with the notice described above. The amount payable pursuant to this
Section 2.06 shall be payable to the Bank in accordance with Section 2.05(a) or
in accordance with such other payment instructions as the Administrative Agent
shall advise the Borrower in writing.

 

Section 2.07. Recapture. Any interest payable pursuant to Section 2.03 or
otherwise pursuant to this Agreement or the other Reimbursement Documents shall
not exceed the Highest Lawful Rate. In the event any interest required to be
paid hereunder at any time exceeds the Highest Lawful Rate, the portion of such
interest required to be paid on a current basis shall equal such Highest Lawful
Rate; provided that the difference between the amount of interest payable
assuming no Highest Lawful Rate and the amount paid on a current basis after
giving effect to the Highest Lawful Rate shall be carried forward and shall be
payable on any subsequent date of calculation so as to result in a recovery of
interest previously unrealized (because of the limitation dictated by such
Highest Lawful Rate) at a rate of interest, and as part of the interest payable,
that, after giving effect to the recovery of such excess and all other interest
paid and accrued hereunder to the date of calculation, does not exceed such
Highest Lawful Rate.

 

Section 2.08. Evidence of Debt. The Bank and the Administrative Agent shall
maintain in accordance with their usual practices an account or accounts
evidencing the indebtedness of the Borrower resulting from each drawing under
the Letter of Credit and with respect thereto the amounts of principal and
interest outstanding and the amounts paid from time to time hereunder. In any
legal action or proceeding in respect of this Agreement, the entries made on the
Note and in the accounts maintained by the Bank and the Administrative Agent
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded. In the event of a conflict among such accounts,
the accounts maintained by the Administrative Agent shall control, absent
manifest error.

 

Section 2.09. Obligations Absolute. The reimbursement obligations of the
Borrower under this Agreement shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following:

 

(a) any lack of validity or enforceability of the Letter of Credit, the Bonds or
any of the Related Documents;

 

-25-



--------------------------------------------------------------------------------

(b) any amendment, waiver of, consent to or departure from all or any of the
Related Documents;

 

(c) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against the Bond Trustee or any other beneficiary,
or any transferee, of the Letter of Credit (or any persons or entities for whom
the Bond Trustee, any such beneficiary or any such transferee may be acting),
any Bank Participant, or any other person or entity, whether in connection with
this Agreement, the other Reimbursement Documents, the Related Documents, the
transactions contemplated herein or therein or any unrelated transaction;

 

(d) any statement or any other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(e) payment by the Bank under the Letter of Credit against presentation of a
draft or certificate which does not comply with the terms of the Letter of
Credit, unless such payment was the result of willful misconduct or gross
negligence of the Bank; or

 

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

Section 2.10. Appraisals. The Administrative Agent shall caused to be ordered,
if deemed necessary in its sole discretion, at the sole cost and expense of the
Borrower, an M.A.I. appraisal of the Mortgaged Property in compliance with the
Financial Institutes Reform, Recovery and Enforcement Act of 1989 requirements,
satisfactory in all respects to the Administrative Agent. The Administrative
Agent shall give the Borrower thirty (30) days prior notice of its intent to
order any such appraisal. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing hereunder, the Administrative shall not
cause to be ordered (a) more than one such appraisal during the initial five (5)
year term of the Letter of Credit and (b) more than one such appraisal during
each renewal term of the Letter of Credit; provided, however, that nothing
contained in this Section is intended to create an obligation on the part of the
Bank to agree to any renewal of the Letter of Credit.

 

ARTICLE III

[RESERVED]

 

ARTICLE IV

CONDITIONS PRECEDENT OF ISSUANCE

 

Section 4.01. Documentary Requirements. The obligations of the Bank to issue the
Letter of Credit and the Administrative Agent to administer the Reimbursement
Documents are subject to the condition precedent that the Administrative Agent
shall have received on or before the Issuance Date the following, each dated
such date and in form and substance satisfactory to the Administrative Agent:

 

(a) Borrower Corporate Documents.

 

(i) Resolutions. Copies of the resolutions of the governing body of the Borrower
approving the Borrower’s execution and delivery of the Reimbursement Documents
and the Related Documents to which the Borrower is a party and approving the
form of the Related Documents to which it is not a party and the other matters
contemplated hereby certified by an officer of the Borrower as being true and
complete and in full force and effect on the Issuance Date.

 

-26-



--------------------------------------------------------------------------------

(ii) Articles of Incorporation. The Articles of Incorporation of the Borrower
certified to be in full force and effect as of a date not more than thirty (30)
days preceding the Issuance Date by an appropriate official of the state of
incorporation and certified by an officer of the Borrower as being true and
complete and in full force and effect on the Issuance Date.

 

(iii) By-laws. The By-laws of the Borrower certified by an officer of the
Borrower as being true and complete and in full force and effect on the Issuance
Date.

 

(iv) Good Standing. Certificates issued by an appropriate official of the State
and the State of Delaware not more than thirty (30) days preceding the Issuance
Date, stating that the Borrower is in good standing in such jurisdiction.

 

(v) Incumbency Certificate of the Borrower. Certificates of the Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign the Reimbursement Documents and the Related
Documents to which the Borrower is a party and the other documents to be
delivered by it hereunder or thereunder.

 

(b) Financing Documents.

 

(i) An executed original of:

 

(1) this Agreement;

 

(2) the Environmental Indemnity;

 

(3) the Commitment Letter;

 

(4) the Custody, Pledge and Security Agreement; and

 

(5) the Mortgage; and

 

(ii) Copies of the executed:

 

(1) Bond Indenture;

 

(2) Purchase Contract;

 

(3) Remarketing Agreement; and

 

(4) Loan Agreement.

 

-27-



--------------------------------------------------------------------------------

(iii) The original executed Note.

 

(iv) A specimen of the Bonds.

 

(v) UCC Financing Statements showing the Borrower as debtor and the Bank, in its
capacities as Bank and Administrative Agent, as secured party.

 

(vi) A copy of the Official Statement.

 

(c) Real Estate and Related Matters. With respect to the Mortgaged Property:

 

(i) Survey. An ALTA survey of the Site and Facility prepared in connection with
the acquisition of the Site and Facility which survey shall be acceptable to the
Administrative Agent, together with a certification of the Borrower of no
material adverse change that is sufficient for issuance of the title policy
(described below) without a “survey” exception. The survey shall be certified to
the Administrative Agent and the title insurance company.

 

(ii) Zoning, Approvals, Utilities and Wetlands Exemption. Evidence of (A)
satisfactory zoning and subdivision of the Site for the Facility and (B) the
issuance of all necessary permits, licenses and approvals to operate and occupy
the Facility, including without limitation permits, licenses and approvals
required under federal, state and local laws or regulations with respect to
zoning, safety, building, fire protection, storm water management, soil
conservation, environmental and similar matters.

 

(iii) Title Policy. A mortgagee’s ALTA 1970 title policy (as amended in 1984),
issued in a form and by a title company satisfactory to the Administrative
Agent. The title policy will include such affirmative coverage endorsements
thereto and reinsurance as requested by the Administrative Agent. The title
policy shall list the Administrative Agent as an insured party and insure that
the Borrower has a good and marketable fee interest in, the land, improvements
and fixtures constituting the Mortgaged Property and that the Mortgage is a
first priority lien on the Mortgaged Property subject only to matters approved
by the Administrative Agent. The amount of insurance shall not be less than the
Stated Amount of the Letter of Credit. The title policy shall insure against
mechanics and materialman’s liens, shall provide “gap” coverage, shall contain
no exceptions for creditors’ rights, survey, parties-in-possession or other
exceptions, except as consented to by the Administrative Agent, and shall be
accompanied by true and complete copies of all documents or instruments
enumerated as exceptions to title and by a lien and judgment report and chattel
and tax searches. The Borrower shall also provide an “insured closing letter.”

 

(iv) Recording. Evidence that the Mortgage has been recorded in such manner and
in such places as may be required by law to fully perfect and protect the lien
of the Mortgage and that all filing and recording fees and taxes, if any, have
been paid or, in lieu thereof, evidence that the title policy referenced in
Section 4.01(c)(iii) insures the Mortgaged Property for the period from the
Issuance Date until the actual recording of the Mortgage.

 

-28-



--------------------------------------------------------------------------------

(v) Perfection of Security Interests. Evidence that proper financing statements
have been duly filed under the UCC in each jurisdiction as may be necessary or
desirable to effectively perfect or otherwise establish the security interests
in the Mortgaged Personalty created by the Mortgage in favor of the
Administrative Agent, to the extent that filing or recording will accomplish
perfection, and that all filing fees, if any, have been paid.

 

(d) Operating Budget. A copy of the Operating Budget, attached as Exhibit 5.16
hereto, reasonably acceptable to the Administrative Agent, certified by an
officer of the Borrower as being accurate and complete. The Operating Budget
shall provide line item expense allocations in detail sufficient to the
Administrative Agent in its reasonable discretion.

 

(e) Environmental Report. Reports to the Administrative Agent or on which the
Administrative Agent is expressly authorized to rely, prepared by an
environmental consultant acceptable to the Administrative Agent, which report
states that, after due investigation of the Site, there is no recognized
environmental condition (as defined by ASTM 1527-E-00) that requires further
investigation or remediation, except as otherwise approved of by the
Administrative Agent.

 

(f) Regulatory Approvals. Copies of each of the Obtained Permits listed in
Exhibit 5.03, in full force and effect and acceptable to the Administrative
Agent, certified by an officer of the Borrower as being true and complete.

 

(g) Opinions. Opinions, dated the Issuance Date, addressed to the Administrative
Agent on which the Administrative Agent is expressly authorized to rely:

 

(i) from counsel to the Borrower, in a form acceptable to the Administrative
Agent as to authority, due execution, enforceability, zoning, receipt of
required permits and approvals and such other matters as the Administrative
Agent may reasonably request;

 

(ii) from bond counsel, as to the due authorization, execution, delivery and
issuance of the Bonds, the tax-exemption of the Bonds, and such other matters as
the Administrative Agent may reasonably request; and

 

(iii) from counsel to the Issuer, as to the due authorization and enforceability
of the Bond Indenture, the Purchase Contract and such other matters as the
Administrative Agent may reasonably request.

 

(h) Insurance Certificates and Letter. Insurance certificates describing all
insurance policies currently in effect with respect to the Mortgaged Property
and the Borrower and a certification from the Borrower to the effect that such
insurance meets the requirements of Section 6.04 as of the Issuance Date.

 

(i) Borrower Certificate. A certificate acceptable to the Administrative Agent
signed by duly authorized officers of the Borrower, dated the Issuance Date,
stating that: (i) the representations and warranties of the Borrower contained
in Article V and in the other Reimbursement Documents and the Related Documents
to which it is a party are correct in all

 

-29-



--------------------------------------------------------------------------------

material respects on and as of the Issuance Date as though made on and as of
such date; (ii) no petition by or against the Borrower has at any time been
filed under the United States Bankruptcy Code or under any similar act; (iii) no
Default or Event of Default has occurred and is continuing, or would result from
the execution of this Agreement, the other Reimbursement Documents and the
Related Documents to which the Borrower is a party; (iv) the Borrower has
complied with all agreements and covenants and satisfied all conditions stated
in this Agreement on its part to be performed or satisfied at or prior to the
Issuance Date; (v) since the date of the Commitment Letter there has been no
event which has caused or might reasonably be anticipated to cause a Material
Adverse Effect; and (vi) the assumptions contained in the Financial Projections
provided by Borrower to the Administrative Agent provide a reasonable and
appropriate basis for the conclusions contained therein, and that there is no
known event, circumstance or fact known to Borrower pertaining to the Facility
or to management of the Borrower not disclosed by the Borrower which would have
a Material Adverse Effect on the assumptions or conclusions stated in such
projections.

 

(j) Reserved.

 

(k) No Violation Letter. A letter or letters from the City of Olive Branch, to
the Borrower to the effect that there is no record of the Borrower being in
violation of any local law, approval or permit with respect to the Facility.

 

(l) Trustee’s Receipt. A receipt signed by the Bond Trustee acknowledging
receipt of the Letter of Credit.

 

(m) Taxes. Evidence that all past and current (if then due and payable) taxes
and assessments applicable to the Facility or payable by the Borrower in
connection with the Facility have been paid or are a Matter Contested in Good
Faith.

 

(n) Miscellaneous. Such other instruments, documents and opinions as the
Administrative Agent shall reasonably require to evidence and secure the
Obligations and to comply with the provisions of this Agreement, the other
Reimbursement Documents and the Related Documents and the requirements of any
Governmental Authority to which any of the Bank, the Bank Participants or the
Borrower is subject.

 

Section 4.02. Additional Conditions Precedent. The following shall have occurred
on the Issuance Date:

 

(a) Fees and Expenses. Payment by the Borrower to the Bank and the
Administrative Agent of (i) the fees payable on the Issuance Date pursuant to
Section 2.02, (ii) the fees and expenses of counsel to the Bank and the
Administrative Agent incurred through the Issuance Date; and (iii) the expenses
of the Bank and the Administrative Agent incurred through the Issuance Date.

 

(b) Bonds. The Bonds shall be issued in the aggregate principal amount of
$25,000,000.

 

(c) No Material Adverse Effect or Change. In the judgment of the Administrative
Agent, (i) since the most recent date on which the Borrower has supplied

 

-30-



--------------------------------------------------------------------------------

information, financial or otherwise, to the Administrative Agent, there has been
no event which has caused or might reasonably be anticipated to cause a Material
Adverse Effect on the Borrower and (ii) since the date of the first draft term
sheet delivered to the Borrower, in the judgment of the Administrative Agent,
there has been no adverse change or disruption in the financial, banking or
capital markets or in or affecting the syndication markets for credit facilities
similar in nature to this Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to and for the benefit of the Bank and the
Bank Participants that, as of the Issuance Date:

 

Section 5.01. Existence and Power. The Borrower is a Delaware corporation duly
organized and existing under the laws of the State of Delaware and is authorized
to do business in the State with lawful power and authority to enter into the
Reimbursement Documents and the Related Documents to which it is a party. The
Borrower has the power and authority to conduct its business as currently
conducted and to own its assets.

 

Section 5.02. Regulation U; Use of Proceeds. The Borrower and its Subsidiaries
do not own any “margin stock” (as defined in Regulation U). The proceeds of the
Bonds will be used only for the purposes set forth in the Loan Agreement.

 

Section 5.03. Regulatory Authority. Attached as Exhibit 5.03 hereto is a list of
all material consents, authorizations, licenses and approvals of Governmental
Authorities which have been obtained by the Borrower in connection with the
operation of the Facility and the Reimbursement Documents and Related Documents
(the “Obtained Permits”), and such Obtained Permits constitute all requisite
material consents, authorizations, licenses, filings and approvals of all
Governmental Authorities which are currently necessary for the Borrower to
operate the Facility in accordance with the Reimbursement Documents and the
Related Documents. All filings made by the Borrower with Governmental
Authorities in connection with the Obtained Permits contain complete and
accurate information and all of the Obtained Permits remain in full force and
effect as of the Issuance Date. The Borrower and the Facility is in compliance
in all material respects with applicable federal, state and local zoning,
subdivision, environmental and other Applicable Law.

 

Section 5.04. Due Authorization. The execution, delivery and performance by the
Borrower of the Reimbursement Documents and the Related Documents to which it is
a party are within the corporate power and authority of the Borrower, and have
been duly authorized by all necessary corporate action of the Borrower. The
Borrower has approved the form of the Related Documents to which it is not a
party.

 

Section 5.05. Valid and Binding Obligations. The Reimbursement Documents and the
Related Documents to which the Borrower is a party are valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as such enforceability may be limited by the
Borrower’s bankruptcy, insolvency, reorganization,

 

-31-



--------------------------------------------------------------------------------

moratorium or other laws or equitable principles relating to or limiting
creditors’ rights generally.

 

Section 5.06. Noncontravention. The execution and delivery by the Borrower of
the Reimbursement Documents and the Related Documents to which it is a party,
and the performance of its obligations hereunder and thereunder, will not
violate any existing law or result in a breach of any of the terms of, or
constitute a default under, any indenture, mortgage, deed of trust, lease or
other agreement or instrument to which the Borrower is a party or by which it or
any of its property is bound or its articles of incorporation, bylaws or any of
the rules or regulations applicable to the Borrower or its property or decree or
order of any court or other governmental body.

 

Section 5.07. Official Statement. The information contained in the Official
Statement as of its date is correct in all material respects and does not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; provided, however, that this
representation is not made with respect to any information therein relating to
any Person other than the Borrower or any Affiliate thereof.

 

Section 5.08. Pending Litigation and Other Proceedings. Except as set forth on
Exhibit 5.08, there is no pending action, proceeding, inquiry or investigation
against or directly involving the Borrower or any of its Subsidiaries and, to
the best of the Borrower’s knowledge, there is no threatened action, proceeding,
inquiry or investigation affecting the Borrower or any of its Subsidiaries
which, in any case, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect or which in any manner questions the
validity or enforceability of any of the Reimbursement Documents or the Related
Documents.

 

Section 5.09. Insurance. The Borrower currently maintains insurance with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower. Such insurance is of such type and in such amounts or in excess of
such amounts as are customarily insured against by companies of like size and
character to those of the Borrower. There are no outstanding premiums due and
payable by the Borrower with regard to any of the Borrower’s insurance policies.

 

Section 5.10. Adequate Assets; Franchises. The Borrower possesses or, with the
passage of time in the ordinary conduct of the affairs of the Borrower, expects
to possess adequate assets, franchises, licenses, patents, patent applications,
copyrights, trademarks, trademark applications, and trade names, as may be
required to continue to conduct its business as heretofore conducted by it.

 

Section 5.11. Title to Assets; Priority Security Interest.

 

(a) The Borrower has good, indefeasible and marketable title and legal and
equitable ownership of the Site described in Exhibit 5.11 and the remainder of
the Mortgaged Property that exists as of the Issuance Date constituting real
estate, free and clear of all Liens and adverse claims except for Permitted
Encumbrances.

 

-32-



--------------------------------------------------------------------------------

(b) The Borrower and each of its Subsidiaries has good, indefeasible and
marketable title and legal and equitable ownership of all of its real properties
(other than properties which it leases) and good title to all of its other
properties and assets, including the properties and assets reflected in the
balance sheet for the Borrower and its Consolidated Subsidiaries (except for
properties or assets disposed of in the ordinary course of business), free and
clear of all Liens and adverse claims except for Permitted Encumbrances.

 

(c) Upon the filing of the UCC financing statements referred to in Section
4.01(c)(v) and the filing and recordation of the Mortgage in accordance with
Section 4.01(c)(iv), the lien granted by the Mortgage will be, with respect to
the real property included in the Mortgaged Property, a valid mortgage lien and,
with respect to the Mortgaged Personalty, a valid and perfected first priority
security interest securing all Obligations of the Borrower and all amounts
payable by the Borrower under the Related Documents, and such Mortgaged Property
will be subject to no liens other than Permitted Encumbrances, and the Mortgage
will then and thereafter be enforceable as security for the payment of all
Obligations of the Borrower and all amounts payable by the Borrower under the
Related Documents against the Borrower and all third parties, except as may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditor’s rights in general, and except to the extent that the
remedies of specific performance and injunction may only be granted in the
discretion of the court.

 

Section 5.12. ERISA Plans.

 

(a) Except where failure to comply could not reasonably be expected to have a
Material Adverse Effect, the Borrower and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan.

 

(b) Except where failure to comply could not reasonably be expected to have a
Material Adverse Effect, each Plan is, and has been, maintained in substantial
compliance with ERISA and, where applicable, the Code.

 

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA that could reasonably be expected to have a Material
Adverse Effect.

 

(d) No Plan or any trust created under any such Plan has been terminated since
September 2, 1974 in a manner that would result in the imposition of a Lien on
the Borrower or any ERISA Affiliate pursuant to Section 4068 of ERISA that could
reasonably be expected to have a Material Adverse Effect. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower or any ERISA Affiliate has been or is expected by the Borrower or
any ERISA Affiliate to be incurred with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. No ERISA Event with
respect to any Plan has occurred that could reasonably be expected to have a
Material Adverse Effect.

 

-33-



--------------------------------------------------------------------------------

(e) Full payment when due has been made of all amounts which the Borrower or any
ERISA Affiliate is required under the terms of each Plan or Applicable Law to
have paid as contributions to such Plan as of the Issuance Date, and no
accumulated funding deficiency (as defined in Section 302 of ERISA and Section
412 of the Code), whether or not waived, exists with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect.

 

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended Fiscal Year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities by an amount that could reasonably be
expected to have a Material Adverse Effect. The term “actuarial present value of
the benefit liabilities” shall have the meaning specified in Section 4041 of
ERISA.

 

(g) Neither the Borrower nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in Section 3(1) of
ERISA, maintained to provide benefits to former employees of such entities, that
may not be terminated by the Borrower or any ERISA Affiliate in its sole
discretion at any time without any material liability, other than liability for
continuation coverage described in Part 6 of Subtitle 6 of Title I of ERISA.

 

(h) Neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date of
this Agreement sponsored, maintained or contributed to, any Multiemployer Plan.

 

(i) Neither the Borrower nor any ERISA Affiliate is required to provide security
under Section 401(a)(29) of the Code due to a Plan amendment that results in an
increase in current liability for the Plan.

 

Section 5.13. Defaults. No Default and no Event of Default has occurred and is
continuing or exists.

 

Section 5.14. Streets. All streets necessary for the operation of the Facility
for its intended purpose have been completed.

 

Section 5.15. Utility Services. All utility services necessary for the operation
of the Facility for its intended purpose are available at the Site, including
water supply and sanitary and storm sewer facilities, electric and telephone
facilities.

 

Section 5.16. Construction Budget. The initial Construction Budget for the
Facility attached as Exhibit 5.16 (the “Construction Budget”) sets forth the
true, correct and complete good faith estimate of the Borrower on the Issuance
Date of all costs necessary to construct the Facility as otherwise represented
to the Bank and includes sufficient amounts for payment of all financing costs
and expenses in connection with the construction of the Facility.

 

Section 5.17. Condemnation, Etc. The Borrower has no knowledge of any
condemnation, zoning or other land use regulation proceedings, either instituted
or planned to be instituted, which would adversely affect the Site or use or
operation of the Facility.

 

-34-



--------------------------------------------------------------------------------

Section 5.18. Regulatory Restrictions on Borrowing. Neither the Borrower nor any
of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or is
otherwise subject to any regulations which restricts its ability to incur
Indebtedness.

 

Section 5.19. Solvency. After giving effect to the transactions contemplated by
the Reimbursement Documents and the Related Documents, the appraised value of
the completed Facility, together with other property of the Borrower, will not
be less than the probable liability on its debts, and the Borrower will not have
unreasonably small capital to conduct its business.

 

Section 5.20. No Material Adverse Change. Since the most current date on which
the Borrower has supplied information, financial or otherwise, to the
Administrative Agent:

 

(a) there has been no change in the assets, liabilities, financial position or
results of operations of the Borrower which constitute a Material Adverse
Effect;

 

(b) the Borrower has incurred no obligations or liabilities which would have a
Material Adverse Effect; and

 

(c) the Borrower has incurred no Indebtedness in excess of $250,000, other than
the Obligations, the Bonds, the Material Debt listed on Exhibit 7.01 hereto or
trade accounts payable arising in the ordinary course of the Borrower’s business
which are not, based upon commercial terms customary for the Borrower, overdue,
and has not guaranteed the obligations of any other Person.

 

Section 5.21. Incorporation by Reference. The representations and warranties of
the Borrower contained in the other Reimbursement Documents and in the Related
Documents are hereby incorporated by reference in this Agreement, and the
representations and warranties made by the Borrower in such sections are hereby
made for the benefit of the Bank and the Bank Participants.

 

Section 5.22. Accuracy of Information. All information, reports and other papers
and data with respect to the Borrower, the Mortgaged Property and the Facility
furnished to the Administrative Agent are complete and correct in all material
respects, to the extent necessary to give the Administrative Agent true and
accurate knowledge of the subject matter. No fact is known to the Borrower
which, in the Borrower’s judgment, may have a Material Adverse Effect which has
not been set forth in the Official Statement or in such other information,
reports, papers and data disclosed in writing to the Administrative Agent. No
document furnished or statement made by the Borrower in connection with the
negotiation, preparation or execution of this Agreement contains any untrue
statement of a fact material to its creditworthiness or omits to state a
material fact necessary in order to make the statements contained therein not
misleading.

 

Section 5.23. Subsidiaries.

 

(a) Exhibit 5.23 lists each Subsidiary of the Borrower (and the direct and
indirect ownership interest of the Borrower therein). Except as set forth on
Exhibit 5.23, each

 

-35-



--------------------------------------------------------------------------------

such Subsidiary is, and in the case of any additional Subsidiaries formed after
the Issuance Date, will be a Wholly-Owned Subsidiary that is duly formed,
validly existing and in good standing under the laws of its jurisdiction of
formation and have all powers and material Governmental Approvals required to
carry on its business as now conducted.

 

(b) Except as set forth on Exhibit 5.23, neither the Borrower nor any of its
Subsidiaries are engaged in any joint venture or partnership with any other
Person.

 

(c) All outstanding shares, member interests or equivalent equity interests, as
applicable, of each Subsidiary (i) that is a Domestic Subsidiary have been duly
authorized and validly issues and are fully paid and nonassessable and (ii) that
is a Foreign Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable to the extent such concepts are applicable under
the law of such Foreign Subsidiary’s jurisdiction of formation.

 

(d) Except as set forth on Exhibit 5.23, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever which are convertible into, exchangeable for or
otherwise permit or provide for the issuance of capital stock of the Borrower or
any of its Subsidiaries.

 

Section 5.24. Reliance by the Bank and any Bank Participants. All
representations and warranties made in this Agreement are made with the
understanding that the Bank and any Bank Participants are relying upon the
accuracy of such representations and warranties. Notwithstanding that the Bank
and any Bank Participants may conduct their own investigation as to some or all
of the matters covered by the representations and warranties in the
Reimbursement Documents and the Related Documents, and any certificates,
information, opinions or documents delivered in connection therewith, the Bank
and any Bank Participants are entitled to rely on all representations and
warranties as a material inducement to extend the credit evidenced by the
Reimbursement Documents.

 

Section 5.25. Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has filed all United States federal income tax returns and all
other material tax returns, domestic and foreign, required to be filed by it and
has paid all taxes and assessments payable by it which have become due pursuant
to such returns or pursuant to any assessment received by the Borrower or any
Subsidiary, other than those not yet due and except for those which are Matters
Contested in Good Faith. Each of the Borrower and its Subsidiaries has paid, or
has provided adequate reserves (in the good faith judgment of the management of
the Borrower and in accordance with Generally Accepted Accounting Principles)
for the payment of all federal, state and foreign income taxes applicable for
all prior years and for the current Fiscal Year to the Issuance Date.

 

Section 5.26. Intellectual Property. Each of the Borrower and its Subsidiaries
owns or possesses or holds under valid licenses all patents, trademarks, service
marks, trade names, copyrights, licenses and other intellectual property rights
that are necessary for the operation of their respective properties and
businesses, and neither the Borrower nor any of its Subsidiaries is in violation
of any provision thereof. Except as set forth in Exhibit 5.26, the Borrower and
its Subsidiaries conduct their business without infringement or claim of
infringement of any material license, patent, trademark, trade name, service
mark, copyright, trade secret or any other

 

-36-



--------------------------------------------------------------------------------

intellectual property right, in each case which could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.27. No Burdensome Restrictions. No contract, lease, agreement or other
instrument to which the Borrower or any of its Subsidiaries is a party or by
which any of its property is bound or affected, no charge, restriction,
judgment, decree or order and no provision of applicable law or governmental
regulation have had or are reasonably expected to have a Material Adverse
Effect.

 

Section 5.28. Environmental Matters. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital and operating expenditures required
for cleanup or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
licenses, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted at any such facility,
any costs or liabilities in connection with off-site disposal of wastes or
Hazardous Materials (as defined in the Environmental Indemnity), and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that such associated liabilities and costs, including the costs of
compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

 

Section 5.29. Employee Relations. Each of the Borrower and its Subsidiaries has
a reasonably stable work force in place. The Borrower knows of no pending,
threatened or contemplated strikes, work stoppages, job actions or other
collective labor disputes involving its employees or those of any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.30. Documents Evidencing Indebtedness. Except for those documents made
publicly available in the filings made by the Borrower with the Securities and
Exchange Commission, the Borrower has provided to the Administrative Agent
copies of all loan agreements and other documents evidencing Material Debt of
the Borrower.

 

ARTICLE VI

AFFIRMATIVE COVENANTS OF THE BORROWER

 

So long as this Agreement has not been terminated or any Obligations are due and
owing the Borrower covenants to and for the benefit of the Bank and the Bank
Participants to comply with the provisions contained in this Article VI unless
the Administrative Agent shall otherwise consent in writing:

 

Section 6.01. Reporting Requirements. The Borrower shall keep proper books of
record and account in which full, true and correct entries will be made of all
dealings or transactions of or in relation to the business and affairs of the
Borrower in accordance with

 

-37-



--------------------------------------------------------------------------------

Generally Accepted Accounting Principles consistently applied, and will furnish
to the Administrative Agent, and if requested by the Administrative Agent, to
the Bank Participants, the following:

 

(a) Annual Financial Statements. As soon as available, and in any event within
75 days after the close of each Fiscal Year of the Borrower, the Borrower hereby
covenants and agrees that it shall deliver, or shall cause to be delivered, the
complete audited financial statements of the Borrower including the balance
sheet as of the end of such Fiscal Year and the related statements of revenues
and expenses and cash flows for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the preceding Fiscal Year, all in
reasonable detail, certified and prepared by Ernst & Young, LLP or any other
independent certified public accountant reasonably acceptable to the
Administrative Agent. Such financial statements shall be accompanied by an
opinion of a certified public accountant, which opinion shall be signed by such
certified public accountant. The opinion of the certified public accountant
shall be free of exceptions or qualifications not reasonably acceptable to the
Administrative Agent and, in any event, shall be free of any exception or
qualification which is of “going concern” or like nature or which relates to a
more limited scope of examination and shall be otherwise reasonably acceptable
to the Administrative Agent. Such opinion shall in any event contain a written
statement of the certified public accountant substantially to the effect that
(i) said certified public accountant has examined the financial statements in
accordance with Generally Accepted Accounting Principles and accordingly made
such tests of accounting records and such other auditing procedures as the
certified public accountant considered necessary under the circumstances and
(ii) in the opinion of the certified public accountant such financial statements
present fairly the financial position of the Borrower as of the end of such
Fiscal Year and the results of the Borrower’s operations and changes in cash
flows for such Fiscal Year, in conformity with Generally Accepted Accounting
Principles applied on a basis consistent with that of the preceding Fiscal Year.
Such financial statements shall also be accompanied by copies of any management
letters delivered by such certified public accountant to the Borrower.

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after each of the first three fiscal quarters in
each Fiscal Year of the Borrower, the Borrower hereby covenants and agrees that
it shall deliver, or shall cause to be delivered, the unaudited financial
statements of the Borrower, prepared by management of the Borrower, and in a
form comparable to those described in paragraph (a) above. All of said financial
statements shall be certified by the chief financial officer of the Borrower as
presenting fairly the financial position of the Borrower as of such dates and
fiscal periods and the results of its operations and cash flows for such fiscal
periods, in conformity with Generally Accepted Accounting Principles applied in
a manner consistent with that of the most recently furnished audited financial
statements, subject to normal and recurring year-end audit adjustments.

 

(c) Operating Budget. Together with the submission of the annual financial
statements described in paragraph (a) above, an annual Operating Budge for the
upcoming Fiscal Year, certified by the chief financial officer of the Borrower,
which shall include the prior Fiscal Year’s budget to actual expenses.

 

-38-



--------------------------------------------------------------------------------

(d) Certificate of Compliance. Simultaneously with the delivery of each set of
financial statements referred to in Section 6.01(a) and (b), a certificate
signed by the chief financial officer of the Borrower, substantially in the form
of Exhibit 6.01(d) attached hereto, stating, among other things, that (i) under
his or her supervision the Borrower has made a review of its activities during
the preceding annual or quarterly period, as the case may be, for the purpose of
determining whether or not the Borrower has complied with all of the terms,
provisions and conditions of this Agreement, (ii) to the best of his or her
knowledge the Borrower has kept, observed, performed and fulfilled each and
every covenant, provision and condition of this Agreement on its part to be
performed and no Default or Event of Default has occurred, or if a Default or
Event of Default has occurred such certificate shall specify each such Default
or Event Default, the nature and status thereof and any remedial steps taken or
proposed to correct such default and (iii) that the financial statements being
submitted are true, correct and complete in all material respects.

 

(e) Insurance Certification. Simultaneously with the delivery of each set of
annual financial statements referred to in Section 6.01(a), a certificate, dated
the date of furnishing, signed by the chief financial officer of the Borrower,
to the effect that the Borrower’s insurance is in compliance with Section 6.04.

 

(f) Audit Letters. Simultaneously with the delivery of each set of audited
financial statements referred to in Section 6.01(a), a complete copy (together
with any and all exhibits, reports, letters and schedules referenced therein) of
the annual management letter of recommendations provided by the independent
certified public accountants in connection with such annual audited financial
statements.

 

(g) Other Reports. Promptly after the furnishing thereof, a copy of any
financial statement or report furnished to the Bond Trustee or any other holder
of the securities of the Borrower pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.01.

 

(h) Governmental Filings. Promptly upon the filing thereof, a copy of any
material filing made by the Borrower with any Governmental Authority pursuant to
the Applicable Law relating to Facility.

 

(i) Licensure and Inspections. As soon as available, copies of each annual
licensure or other inspection report of the Facility by any Governmental
Authority.

 

(j) Amendments to Other Documents. Promptly upon execution of any amendment,
modification or supplement to any of the Related Documents, a true and correct
copy of such amendment, modification or supplement.

 

(k) Annual Opinion of Counsel. Within sixty (60) days after the end of the
calendar year ending December 31, 2009 and within sixty (60) days of the end of
every fifth year thereafter, an opinion of counsel addressed to the Bank and the
Bank Participants (i) stating that such action has been taken with respect to
the filing, recording re-filing and re-recording of the Reimbursement Documents
and Related Documents or financing statements and continuation

 

-39-



--------------------------------------------------------------------------------

statements with respect thereto as is necessary to perfect or preserve the liens
on and security interests in and to the collateral purported to be created in
connection with the Reimbursement Documents and Related Documents, and reciting
the details of such action or referring to prior opinions of counsel in which
such details are given and (ii) stating what, if any, action of the foregoing
nature may reasonably be expected to become necessary during the next succeeding
twelve (12) months in order to perfect or continue the perfection of the liens
on and security interests in the collateral purported to be created in
connection with the Reimbursement Documents and Related Documents.

 

(l) Other Information. Such other information respecting the business,
properties or the condition or operations, financial or otherwise, of the
Borrower, the Mortgaged Property or the Facility as the Administrative Agent may
from time to time reasonably request.

 

(m) Internal Revenue Service. Promptly upon sending or receiving any
correspondence to or from the Internal Revenue Service concerning the tax-exempt
status of the Bonds, a copy of such correspondence.

 

(n) SEC Filings. Promptly upon the distribution thereof, one copy of (i) each
financial statement, report, notice or proxy statement sent by the Borrower or
any Subsidiary to public security holders generally and (ii) each regular or
periodic report, registration statement (without exhibits other than on Form
S-8) and each prospectus and all amendments thereto filed by the Borrower or any
Subsidiary with the SEC and of all press releases and other written
communications available generally by the Borrower or any Subsidiary to the
public concerning material developments or developments that could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.02. Remarketing of Bonds. The Borrower shall require the Remarketing
Agreement or the Bond Indenture to contain a provision requiring the remarketing
of the Bonds in the following order of priority: (a) Pledged Bonds; (b) Borrower
Bonds; and (c) any other Bonds.

 

Section 6.03. Notices. The Borrower shall provide to the Administrative Agent:

 

(a) Notice of Default. Immediately upon becoming aware thereof, notice by
telephone, promptly confirmed in writing, of any event, action or failure to
take any action which constitutes a Default or Event of Default.

 

(b) ERISA. Promptly after becoming aware of the occurrence of any ERISA Event or
of any “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Plan or any trust created
thereunder, a written notice signed by the chief executive officer or chief
financial officer of the Borrower specifying the nature thereof, what action the
Borrower is taking or proposes to take with respect thereto and, when known, any
action proposed to be taken by any Governmental Authority with respect thereto.

 

(c) Litigation; Arbitration. Prompt written notice of all actions, suits and
proceedings before any Governmental Authority or other governmental commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitration body or authority, against or involving the Borrower, any member of
Borrower, any of the Borrower’s Subsidiaries,

 

-40-



--------------------------------------------------------------------------------

the Mortgaged Property or the Facility which involve claims which could
reasonably be expected to have a Material Adverse Effect.

 

(d) Material Adverse Effect. Promptly after becoming aware thereof, the Borrower
shall provide the Administrative Agent with written notice of any event which
has or the Borrower reasonably anticipates will have a Material Adverse Effect.

 

(e) Difficulty in Obtaining Labor or Materials. Prompt written notice of (i) any
material difficulty in obtaining labor or materials for the Facility in a timely
manner, any condemnation or casualty or any other matter which would have a
Material Adverse Effect on the operations of the Facility or (ii) any threatened
or actual work stoppage at the Facility.

 

(f) Claimed Default. Promptly upon receipt of any notice from, or the taking of
any action by, the holder of any Indebtedness of the Borrower with respect to a
claimed default, copies of such notice or a report of such action.

 

(g) Disputes. Promptly upon (i) receipt by the Borrower, a copy of any written
notice from a party to any contract with Borrower of any dispute thereunder
which could reasonably be expected to have a Material Adverse Effect and (ii)
transmission by the Borrower, a copy of any written notice sent by the Borrower
to a party to any contract with Borrower of any dispute thereunder which could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.04. Insurance.

 

(a) General. The Borrower shall continuously insure the Mortgaged Property with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower against fire (with extended coverage) in the full insurable value
of the Mortgaged Property, and against such other casualties and in such other
amounts as required by the Administrative Agent. The policies shall be of such
type and in such amounts (and with such risk retentions and with such
deductibles) or in excess of such amounts as are customarily carried by and
insures against such risks as are customarily insured against by businesses of
like size and character to the Borrower.

 

(b) Business Interruption. In addition to the insurance requirements set forth
in clause (a), the Borrower will maintain not less than $64,000,000 of business
interruption insurance at all times (or such lesser amount as the Administrative
Agent may agree to in its reasonable discretion).

 

(c) Title Insurance. In addition to the insurance requirements set forth in
clauses (a) and (b), the Borrower will obtain title insurance in the Stated
Amount of the Letter of Credit insuring the interest of the mortgagee in the
Mortgaged Property and the priority of the mortgage lien created by the
Mortgage.

 

(d) Coverage. No policy of insurance shall be so written that the proceeds
thereof will produce less than the minimum coverage required by the preceding
clauses, by reason of co-insurance provisions or otherwise, without the prior
written consent of the Administrative Agent. The term “full insurable
replacement value” shall mean the actual

 

-41-



--------------------------------------------------------------------------------

replacement cost of the Mortgaged Property (excluding foundation and excavation
costs and costs of underground flues, pipe, drains and other uninsurable items).

 

(e) Cancellation; Insureds. All policies of insurance shall provide that they
may not be canceled, the coverages reduced, the deductibles increased or
otherwise modified adversely to the interests of the Bank and the Bank
Participants without at least thirty (30) days’ prior written notice to the
Administrative Agent. The casualty and liability insurance policies relating to
the Mortgaged Property shall name the Administrative Agent as an additional
insured and a loss payee. The insurance shall require that all insurance
proceeds resulting from any casualty claim relating to the Mortgaged Property be
paid to the Administrative Agent for the benefit of the Bank and the Bank
Participants. All policies of property insurance required hereunder, by naming
the Administrative Agent as mortgagee, shall contain an endorsement or agreement
by the insurer that any loss shall be payable in accordance with the terms of
said policy, notwithstanding any act of the owner of the property which might
otherwise result in forfeiture of said insurance.

 

(f) Copies of Policies. Originals or certified copies of the original policies,
including all endorsements of all such policies, shall be deposited with the
Administrative Agent, provided that in lieu of such policies there may be
deposited with the Administrative Agent an original certificate or certificates
of the respective insurers originally executed by the authorized agent(s)
attesting the fact that the insurance required by this Section 6.04 is in full
force and effect and clearly reflecting all coverages, amounts and deductibles.
At least five (5) days prior to the expiration of any such policy, the Borrower
shall furnish the Administrative Agent evidence satisfactory to the
Administrative Agent that the policy has been renewed or replaced or is no
longer required by this Agreement.

 

(g) Blanket Policies. In lieu of separate policies, the Borrower may maintain
blanket or umbrella policies if such policies provide the same coverage required
by this Section 6.04 with protection against each risk and meeting all the other
requirements stated herein and the Borrower deposits with the Administrative
Agent a certificate or certificates of the respective insurers evidencing such
coverage and otherwise meeting the requirements stated herein.

 

(h) Unexpired Policies. The Borrower’s rights, if any, to all unexpired
insurance policies, including any right to unearned premiums applicable to the
Mortgaged Property and all proceeds thereof, shall inure to the benefit of, and
pass to the purchaser of, the Mortgaged Property at any foreclosure or trustee’s
sale conducted pursuant to the terms of the Mortgage.

 

(i) Self Insurance. With the approval of the Administrative Agent, the Borrower
may implement an alternative plan for providing against any risks otherwise
required hereunder to be insured against under commercial insurance policies,
which alternative plan may include a self-insurance or captive insurance company
program, but only upon delivery to the Administrative Agent of: (i) a copy of
the alternative plan, together with a written description of the plan developed
by the Borrower, stating the estimated cost thereof and describing the method of
operation of such plan and (ii) a written evaluation by the Insurance Consultant
of such alternative plan stating that in its opinion, (A) such alternative plan
is in compliance with all applicable laws of the State and Governmental
Authorities having jurisdiction and (B) such

 

-42-



--------------------------------------------------------------------------------

alternative plan will provide adequate reserves against the risks, and affords
protection which, under the circumstances, is substantially similar to (or
better than) the insurance coverage that is to be replaced thereby. So long as
the Borrower is exercising any of the options permitted by this subsection (i),
it shall engage an Insurance Consultant within 90 days after the commencement of
each Fiscal Year to certify as to the requirements of clause (ii) hereof.

 

Section 6.05. Maintenance of Mortgaged Property. The Borrower shall maintain and
preserve the Mortgaged Property in good repair and operating condition
(reasonable wear and tear excepted), making from time to time all necessary
repairs thereto and renewals and replacements thereof. The Borrower may make
such replacements, additions, modifications and improvements to the Mortgaged
Property as it deems necessary or desirable, subject to the following
conditions:

 

(a) no building or buildings shall be demolished or removed nor shall any
alteration to the Mortgaged Property be made which would substantially impair
the structural strength, utility or market value thereof without in each case
the prior written consent of the Administrative Agent; and

 

(b) all alterations to the Mortgaged Property shall be located wholly within the
boundary lines of the real property of the Mortgaged Property and shall become a
part of the Mortgaged Property.

 

Section 6.06. Preservation of Lien; Recordation of Interest. The Borrower shall
take all necessary action to maintain and preserve the lien and security
interest of the Mortgage. The Borrower shall cause to be filed, registered and
recorded all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to fully
preserve and protect the lien and security interest granted by the Borrower in,
and all rights of the Bank and the Bank Participants granted by the Borrower
with respect to, the Mortgaged Property, the Reimbursement Documents and the
Related Documents. The Borrower shall, upon the request of the Administrative
Agent, from time to time, execute and deliver and, if necessary, file such
further instruments and take such further action as may be reasonably necessary
to effectuate the provisions of the Reimbursement Documents and the Related
Documents or to protect the interests of the Bank and the Bank Participants in
the Mortgaged Property. Except to the extent it is exempt therefrom, the
Borrower will pay or cause to be paid all filing, registration and recording
fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment of such instruments of
further assurance, and all federal or state fees and other similar fees, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Reimbursement Documents, the Related Documents and
such instruments of further assurance.

 

Section 6.07. Payment of Taxes; Removal of Liens. The Borrower shall pay all
assessments or other governmental charges as the same respectively become due,
all taxes and payments in lieu of taxes, assessments (general or special) and
governmental charges of any kind whatsoever that may be at any time lawfully
assessed or levied against or with respect to the Borrower or the Mortgaged
Property or any interest thereon and promptly discharge or cause to be
discharged all liens, encumbrances and charges on the Mortgaged Property, or any
part

 

-43-



--------------------------------------------------------------------------------

thereof, other than Permitted Encumbrances. Notwithstanding the previous
sentence, the Borrower shall not be required to pay any tax, charge, assessment
or imposition nor to remove any Lien, nor to comply with any Applicable Law,
with respect to any Matters Contested in Good Faith. Notwithstanding the
foregoing, if the Administrative Agent shall notify the Borrower that, in the
opinion of counsel to the Administrative Agent, by nonpayment of any of the
foregoing items the lien of the Mortgage could reasonably be expected to be
materially endangered or any of the properties of the Borrower or any
substantial part thereof could reasonably be expected to be subject to loss or
forfeiture, then the Borrower shall promptly pay all such unpaid items and cause
them to be satisfied and discharged.

 

Section 6.08. Right of Entry. Upon reasonable prior notice, the Borrower shall
permit the duly authorized representatives of the Bank and the Bank Participants
during normal business hours to enter the Mortgaged Property, or any parts
thereof, to examine and copy the Borrower’s financial and corporate books,
records and accounts, and to discuss the affairs, finances, business and
accounts of the Borrower with the Borrower’s officers, directors and employees
to monitor compliance with the provisions of the Reimbursement Documents and the
Related Documents.

 

Section 6.09. Licensure.

 

(a) The Borrower shall maintain all permits required for the occupancy,
operation and use of the Facility.

 

(b) The Borrower shall effect any changes to the operation of the Facility which
are necessary to obtain or maintain such Permits. Upon any loss of any such
Permit, the Borrower shall immediately send to the Administrative Agent a
statement setting forth the reasons given by the Governmental Authority and the
actions taken or proposed to be taken to obtain or restore such Permit.

 

Section 6.10. Reserved.

 

Section 6.11. Fixed Charge Coverage Ratio. The Borrower will not, as end of any
fiscal quarter, permit the Fixed Charge Coverage Ratio for the four quarter
period ended as of the end of such fiscal quarter to be less than 1.50 to 1.00.

 

Section 6.12. Leverage Ratios.

 

(a) The Borrower will not, as of the end of any calendar month, permit the ratio
of Funded Net Debt to Total Consolidated Capitalization, as a percentage, to
exceed 50%.

 

(b) The Borrower will not, as of the end of any fiscal quarter, permit the ratio
of Funded Net Debt to Consolidated EBITDA for the four-quarter period ended as
of the end of such fiscal quarter to exceed 2.50 to 1.00.

 

Section 6.13. Net Worth. The Borrower will at all times maintain Consolidated
Tangible Net Worth at not less than the sum of (a) $100,000,000, (ii) 100% of
the net proceeds of all stock issued after the Issuance Date, plus (c) 50% of
Consolidated Net Income after June 30, 2004 (taken as one accounting period),
but excluding from such calculation of Consolidated

 

-44-



--------------------------------------------------------------------------------

Net Income for purposes of this clause (c) any quarter in which Consolidated Net
Income is negative.

 

Section 6.14. Hazard and Condemnation Proceeds. The Borrower will apply, or
cause to be applied, Net Proceeds in accordance with the Mortgage.

 

Section 6.15. ERISA Compliance. Except where failure to comply could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall,
and shall use its best efforts to cause its ERISA Affiliates to, in a timely
fashion, comply with all requirements of ERISA and the Code, including but not
limited to paying all contributions required to meet the minimum funding
standards set forth in ERISA and the Code with respect to each Plan and to file
all annual reports and other disclosures required to be filed pursuant to ERISA
or the Code in connection with each Plan. The Borrower shall not terminate or
take any other action with respect to, or permit any ERISA Affiliate to
terminate or take any other action with respect to, any Plan so as to result in
any liability of the Borrower to the PBGC that could reasonably be expected to
have a Material Adverse Effect.

 

Section 6.16. Compliance with Laws. The Borrower shall comply in all material
respects with all Applicable Laws except for Matters Contested in Good Faith and
except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.17. Compliance with Other Agreements. The Borrower will pay, perform
and discharge, and will cause each of its Subsidiaries to pay, perform and
discharge, at or before their respective due dates, (a) all their respective
obligations, liabilities and indebtedness, including all claims or demands of
materialmen, mechanics, carriers, warehousemen, landlords and other like persons
which, in any such case, if unpaid, might by law give rise to a Lien upon any of
their properties or assets which could reasonably be expected to have a Material
Adverse Effect and (b) all lawful taxes, assessments and changes or levies made
upon their properties or assets, by any Governmental Authority, except where the
item is a Matter Contested in Good Faith.

 

Section 6.18. Compliance with Related Documents. The Borrower shall comply in
all material respects with the terms and conditions of the Related Documents.

 

Section 6.19. Costs of Appraisal. The Borrower shall pay all reasonable costs
and expenses incurred by the Administrative Agent in connection with any
appraisals ordered pursuant to Section 2.10 hereof.

 

Section 6.20. Investments. The Borrower shall invest all amounts on deposit in
the funds and accounts established under the Bond Indenture in Permitted
Investments. In the event that any such investment shall cease to meet the
requirements of a Permitted Investment, the Borrower shall promptly notify the
Administrative Agent in writing of the amount and the circumstances and, unless
the Administrative Agent shall otherwise advise the Borrower, the Borrower shall
liquidate such investment and reinvest the proceeds thereof in a Permitted
Investment within ten (10) days of the notice.

 

Section 6.21. Guaranty by Material Subsidiary. The Borrower shall cause any
Material Subsidiary which is created to guarantee the Obligations of the
Borrower hereunder.

 

-45-



--------------------------------------------------------------------------------

Section 6.22. Conduct of Business and Maintenance of Existence. Except as
otherwise permitted by Section 7.02, the Borrower will continue, and will cause
each of its Subsidiaries to continue, to engage in business of the same general
type as now conducted by the Borrower and its Subsidiaries (or complementary
thereto), and will preserve, renew and keep in full force and effect, and will
cause each of its Subsidiaries to preserve, renew and keep in full force and
effect, their respective corporate existence and their respective rights,
privileges and franchises (including without limitation their qualification and
good standing) necessary or desirable in the normal conduct of business.

 

Section 6.23. More Favorable Covenants. If, after the date hereof, any of the
covenants, representations and warranties or events of default, or any other
material term or provision, contained in BBT Agreement is amended, restated,
supplemented or otherwise modified to make such covenant, representation and
warranty or event of default, or any other material term or provision more
favorable, in the sole but reasonable opinion of the Administrative Agent, to
the lender or lenders under the BBT Agreement than are the terms of this
Agreement to the Bank and the Bank Participants, this Agreement shall be amended
to contain each such more favorable covenant, representation and warranty, event
of default, term or provision, and the Borrower hereby agrees to so amend this
Agreement and to execute and deliver all such documents requested by the
Administrative to reflect such amendment. Prior to the execution and delivery of
such documents by the Borrower, unless the Administrative Agent has waived in
writing its rights under this Section 6.23, this Agreement shall be deemed to
contain each such more favorable covenant, representation and warranty, event of
default, term or provision of the BBT Agreement for purposes of determining the
rights and obligations hereunder.

 

Section 6.24. Additional Guaranty Agreement Documentation.

 

(a) If, at any time after the date hereof, (i) any of the Borrower’s
Subsidiaries becomes a Material Subsidiary or (ii) the Borrower forms or
acquires any Material Subsidiary, then the Borrower shall provide the following
documentation to the Administrative Agent:

 

(i) a guaranty of the Material Subsidiary that guarantees the Obligations, in
form and substance acceptable to the Administrative Agent, and duly executed by
such Material Subsidiary;

 

(ii) a certificate from the chief executive officer, chief financial officer or
treasurer of such Material Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of such Material Subsidiary contained in the guaranty are true,
correct and complete in all material respects; that such Material Subsidiary is
not in violation of any of the covenants contained in the guaranty; and that no
Default or Event of Default has occurred and is continuing or, after giving
effect to its execution and delivery of the guaranty, will occur;

 

(iii) a certificate of the secretary or other appropriate officer or authorized
person of such Material Subsidiary certifying as to the incumbency and
genuineness of the signature of each officer or authorized signer of such
Material Subsidiary executing the guaranty and certifying that attached thereto
is (A) a true and

 

-46-



--------------------------------------------------------------------------------

complete copy of the articles of incorporation, articles of organization,
partnership agreement or equivalent organizational document of such Material
Subsidiary, and all amendments thereto, certified as of a recent date by the
appropriate governmental official of its jurisdiction of formation; (B) a true
and complete copy of the bylaws, operating agreement, or equivalent agreement of
such Material Subsidiary as in effect on the date of such certification; (C) a
true and complete copy of the resolutions duly adopted by the board of
directors, members, managers or equivalent governing body of such Material
Subsidiary authorizing the execution, delivery and performance of the guaranty;
and (D) a true and complete copy of each certificate required to be delivered
pursuant to Section 6.24(a)(iv) hereof;

 

(iv) a certificate of good standing of such Material Subsidiary as of a recent
date from the appropriate governmental official of its jurisdiction of formation
and in each other jurisdiction where such Material Subsidiary is qualified to do
business;

 

(v) a favorable opinion of counsel to such Material Subsidiary addressed to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent in the exercise of its reasonable discretion with respect to such Material
Subsidiary and the guaranty, and such other matters as the Administrative Agent
shall request; and

 

(vi) such other documents, instruments, certificates, opinions and other
information as the Bank shall reasonably request.

 

(b) The Borrower shall pay on demand all reasonable out-of-pockets fees and
expenses of the Administrative Agent, including without limitation the
reasonable fees and expenses of counsel to the Administrative Agent, incurred in
connection with the execution and delivery of a guaranty by a Material
Subsidiary and the related documents, agreements, certificates and opinions
described in this Section 6.24.

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower covenants to the Bank and the Bank Participants unless the
Administrative Agent shall agree otherwise in writing, as follows:

 

Section 7.01. Incurrence of Additional Indebtedness. The Borrower shall not
create, incur, assume or suffer to exist or permit any Subsidiary to create
incur, assume or suffer to exist, any Debt, except (a) Debt owing to the Bank or
the Bank Participants; (b) Material Debt existing on the Issuance Date and
described on Exhibit 7.01, and any extension, renewal or refinancing of such
Material Debt, provided that any such extension, renewal or such refinancing (i)
does not increase the principal amount of such Material Debt at the time of such
extension, renewal or refinancing and (ii) is on terms substantially similar to,
and no more restrictive than, the original terms of such Material Debt; (c) Debt
outstanding under the BBT Agreement and under the Notes (as defined in the BBT
Agreement) and the Subsidiary guarantees required pursuant thereto; (d) Debt
outstanding under the Note Agreement and under the Notes (as defined in the Note
Agreement) and the Subsidiary guarantees required pursuant thereto; (e) Debt
owing from

 

-47-



--------------------------------------------------------------------------------

the Borrower to a Wholly-Owned Subsidiary, from a Wholly-Owned Subsidiary to the
Borrower, or from one Wholly-Owned Subsidiary to another Wholly-Owned
Subsidiary; (f) additional Facility Debt incurred after the Issuance Date,
provided that at the time such additional Facility Debt is incurred (i) no
Default or Event of Default shall have occurred or will occur as a result of the
incurrence of such Facility Debt and (ii) the aggregate principal amount of such
additional Facility Debt is not greater than $10,000,000; and (g) in addition to
Debt permitted by clauses (a) through (f) above, Debt incurred after the
Issuance Date, provided that at the time such additional Debt is incurred, (i)
no Default or Event of Default shall have occurred or will occur as a result of
the incurrence of such additional Debt, (ii) the Funded Net Debt to Total
Consolidated Capitalization Ratio both immediately prior to the occurrence of
such additional Debt shall be at least three percentage points lower than the
maximum Funded Net Debt to Total Consolidated Capitalization Ratio required by
Section 6.12(a) on the date of the incurrence of such additional Debt and (iii)
the Funded Net Debt to Consolidated EBITDA Ratio both immediately prior to the
incurrence of such additional Debt and immediately after and giving effect to
the incurrence of such Debt shall be at least 0.5 lower than the maximum Funded
Net Debt to Consolidated EBITDA Ratio required by Section 6.12(b) on the date of
the incurrence of such additional Debt. Any Person which becomes a Subsidiary
after the date hereof shall for all purposes of this Section 7.01 be deemed to
have created, assumed or incurred at the time it becomes a Subsidiary all Debt
of such Person existing immediately after it becomes a Subsidiary.

 

Section 7.02. Consolidation, Merger, Sale and Conveyance.

 

(a) Neither the Borrower nor any Subsidiary will, without the prior written
consent of the Administrative Agent, consolidate or merge with or into any other
Person, provided that so long as no Default or Event of Default shall have
occurred or will occur after giving effect thereto, (i) a Subsidiary may merge
into the Borrower if the Borrower is the surviving entity and (ii) the Borrower
or any Subsidiary may merge into or consolidate with another Person if the
Borrower or such Subsidiary, as the case may be, is the entity surviving such
merger or consolidation.

 

(b) Neither the Borrower nor any Subsidiary will, without the prior written
consent of the Administrative Agent, convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, the sale of any receivables and leasehold interests and any sale
leaseback or similar transaction), whether now owned or hereafter acquired
except:

 

(i) the sale of Inventory in the ordinary course of business;

 

(ii) provided that no Default of Event of Default has occurred or would occur as
a result of the consummation of such sale or other disposition, the sale or
other disposal of assets (but specifically excluding the real property and the
improvements thereon encumbered by the Mortgage) for fair market value which the
Borrower determines are no longer needed for the operation of the business of
the Borrower and its Subsidiaries; provided that the aggregate net book value of
assets so disposed of shall not exceed $2,500,000 in any Fiscal Year; provided
further that if the Borrower or the applicable Subsidiary acquires fixed assets
useful and intended to be used in the

 

-48-



--------------------------------------------------------------------------------

operation of the business of the Borrower and its Subsidiaries, such fixed
assets have an actual out-of-pocket cost equal to or greater than the proceeds
resulting from such sale or other disposition, and such fixed assets are
acquired within 210 days of such sale or other disposition, such sale or other
disposition shall be excluded from the calculation of the amount in this clause
(ii);

 

(iii) provided that no Default or Event of Default has occurred or would occur
as a result of such sale or other disposition, the sale, lease, transfer or
other disposition of any assets of any Subsidiary to the Borrower or a
Wholly-Owned Subsidiary;

 

(iv) provided that no Default or Event of Default has occurred and
notwithstanding any other provision of this Agreement or in any of the other
Reimbursement Documents or Related Documents, upon thirty (30) days prior
written notice to the Administrative Agent, (A) the Borrower may create a
Wholly-Owned Subsidiary (the “IP Subsidiary”) and transfer thereto all patents,
trademarks, copyrights and other intellectual property of the Borrower (the
“IP”); provided, however, that the IP Subsidiary shall execute and deliver to
the Administrative Agent, or cause to be executed and delivered to the
Administrative Agent, all of the documentation required by Section 6.24, if any
and (B) the IP Subsidiary may license the IP to the Borrower, subject to Section
7.14 hereof; and

 

(v) the Borrower may terminate the corporate or other existence of DENPLAX, S.A.
and surrender its equity interest in DENPLAX, S.A. for no consideration,
provided that no Default or Event of Default has occurred or would occur as a
result of such termination of existence or surrender of equity interest, and
further provided that such termination of existence and surrender of equity
interest is deemed prudent in the reasonable business judgment of the Borrower.

 

Section 7.03. Investments; Acquisitions.

 

(a) Investments. Neither the Borrower nor any Subsidiary will hold, make or
acquire any Investment in any Person, except:

 

(i) the Borrower and any Subsidiary may invest in cash and Cash Equivalents;

 

(ii) the Borrower and any Subsidiary may acquire and hold receivables owing to
them, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(iii) the Borrower and any Subsidiary may acquire and own investments (including
Debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with customers and supplies arising in the ordinary course of
business;

 

(iv) the Borrower and any Subsidiary may make loans and advances to any
employees, officers, directors, managers, shareholders, or members of their

 

-49-



--------------------------------------------------------------------------------

immediate families, and to current and/or prospective customers and/or vendors
in the ordinary course of business (excluding receivables arising in the
ordinary course of business), provided such loans and advances do not exceed at
any time, in the aggregate, $500,000;

 

(v) any Acquisition permitted by Section 7.03(b);

 

(vi) the Borrower may invest up to $300,000 in addition to its existing
investment in Winchester Capital, Inc.;

 

(vii) the Borrower may invest up to $500,000 in the aggregate, in addition to
the value of the IP to be contributed thereto, in the IP Subsidiary;

 

(viii) the Borrower and/or any Subsidiary may invest in Trex Wood Polymer
Espana, S.L., in DENPLAX, S.A. and/or in additional to-be-formed Foreign
Subsidiaries and Foreign Joint Ventures, provided that the total investment in
all such Foreign Subsidiaries and Foreign Joint Ventures, exclusive of the
investment as of the Issuance Date in Trex Wood Polymer Espana, S.L. and the
investment as of the Issuance Date of Trex Wood Polymer Espana, S.L. in DENPLAX,
S.A., shall not at any time exceed $3,000,000;

 

(ix) any Subsidiary may invest in the Borrower; and

 

(x) the Borrower may hold other Investments not set forth in sub-clauses (i) to
and including (ix) above in an aggregate amount not to exceed $15,000,000 at any
time; provided, however, that (A) with respect to the Investments described in
sub-clauses (iv), (vi), (vii) and (viii) above, the limits set forth therein may
not be exceeded, and (B) any amount invested pursuant to sub-clause (viii) above
shall reduce dollar-for-dollar the amount available for other Investments under
this sub-clause (x).

 

(b) Acquisitions. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Acquisition transaction, except that the
Borrower and any Subsidiary may (i) acquire all or a material portion of the
assets of a Person and (ii) own, purchase or acquire stock, obligations or
securities of a Person which following such purchase or acquisition is a
Wholly-Owed Subsidiary if (A) the Person being acquired (or whose assets are
being acquired) is in the same general type of business as the Borrower (or
complementary thereto); (B) the aggregate cash consideration (exclusive of all
Debt of such Person being acquired that is not discharged by the seller at the
time of such Acquisition, all Debt as to which the Borrower takes subject, and
all other liabilities (including contingent earn-out payments) paid or to be
paid by the Borrower or the Person being acquired in connection with such
Acquisition) paid (1) in connection with any Acquisition (or series of related
Acquisitions) shall not exceed $10,000,000 during any Fiscal Year of the
Borrower and (2) in connection with all Acquisitions shall not exceed
$15,000,000 for the period from the Issuance Date to the Stated Expiration Date,
(C) the aggregate consideration (including all Debt of such Person being
Acquired that is not discharged by the seller at the time of such Acquisition,
all Debt as to which the Borrower takes subject, and all other liabilities
(including contingent earn-out payments paid or to be paid by the Borrower or
the Person being acquired in connection with such Acquisition) paid (1) in

 

-50-



--------------------------------------------------------------------------------

connection with all Acquisitions shall not exceed $20,000,000 during any Fiscal
Year of the Borrower and (2) in connection with all Acquisitions shall not
exceed $30,000,000 for the period from the Issuance Date to the Stated
Expiration Date; (D) (1) the ratio referred to in Section 6.12(a) both
immediately prior to such proposed Acquisition and immediately after and giving
effect to such proposed Acquisition shall be at least three percentage points
lower than the maximum such ratio required by Section 6.12(b) on the date of
such proposed Acquisition and (2) the Pro Forma Total Consolidated Debt to
Consolidated EBITDA Ratio shall be at least 0.5 lower than the maximum such
ratio required by Section 6.12(b) on the date of the proposed Acquisition; (E)
no Default or Event of Default has occurred or will occur as a result of the
Acquisition of such Person; and (F) the Borrower shall have provided the
Administrative Agent not less than ten (10) Business Days before the
consummation of such Acquisition a certificate in form and substance
satisfactory to the Bank that certifies as to each of the items in clauses (A),
(B), (C), (D) and (E) of this Section 7.03(b) and includes both pro forma
financial statements that demonstrate compliance with clause (D) of this Section
7.03(b) and consolidated financial statements for the Borrower and its
Subsidiaries that demonstrate compliance with each of the financial covenants
contained in Sections 6.11, 6.12 and 6.13 hereof immediately prior to and after
giving effect to such Acquisition, and the Administrative Agent shall have
accepted as correct prior to the consummation of such Acquisition such
certificate and the calculations and assumptions contained therein and in the
financial statements included therewith.

 

Section 7.04. Mortgage, Security Interests and Encumbrances.

 

(a) Except for Permitted Encumbrances, the Borrower shall not mortgage, grant a
deed of trust or mortgage lien upon, pledge, grant a security interest in, make
an assignment of, create, incur, assume or suffer to exist any Lien upon or with
respect to the Mortgaged Property.

 

(b) Except for Permitted Encumbrances, the Borrower shall not grant any security
interest in any of its assets except (i) as the same may be granted to the Bank
on a pari passu basis and (ii) that the Borrower shall be permitted to grant a
purchase money security interest in fixtures and equipment to creditors
providing financing for the purchase of such fixtures and equipment, provided
that the amount of such Indebtedness does not exceed the purchase price of such
fixtures and equipment and provided further that the lien so granted does not
extend to any assets of the Borrower not acquired with such purchase money
Indebtedness.

 

(c) The Borrower shall not sell the Mortgaged Property or assign any right to
receive income from the sale, lease, use or other disposition of the Mortgaged
Property, or file or permit the filing of any financing statement covering any
of the Mortgaged Property under the Uniform Commercial Code as in effect in any
applicable jurisdiction or any other similar notice of Lien under any similar
recording or notice statute, provided that the provisions of this Section 6.07
shall not prevent the creation, incurrence, assumption or existence of Permitted
Encumbrances.

 

Section 7.05. Amendments. The Borrower shall not amend, modify, terminate or
supplement, nor agree to any amendment or modification of, or supplement to, any
of the Related Documents except to the extent permitted by this Agreement.

 

-51-



--------------------------------------------------------------------------------

Section 7.06. Compliance With ERISA. The Borrower shall not terminate or take
any other action with respect to, or permit any of its shareholders or any
Affiliate or Subsidiary to terminate or take any other action with respect to,
any Plan so as to result in any liability of the Borrower to the PBGC that could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.07. Accounting Methods and Fiscal Year. The Borrower shall not adopt,
permit or consent to any change in accounting practices other than as required
by Generally Accepted Accounting Principles and will not adopt, permit or
consent to any change in its established Fiscal Year.

 

Section 7.08. Material Subsidiary Guaranty. Except as permitted or required by
the BBT Agreement or the Note Agreement as in effect on the Issuance Date, the
Borrower shall not permit any Material Subsidiary to guaranty any obligations
other than the Obligations hereunder.

 

Section 7.09. Successor Trustee and Remarketing Agent. The Borrower shall not
agree to any successor Bond Trustee or Remarketing Agent, unless such successor
is reasonably satisfactory to the Administrative Agent.

 

Section 7.10. Tax Exemption. The Borrower shall not take any action, or omit to
take any action, which action or omission will adversely affect the exclusion
from gross income for federal income tax purposes of the interest component of
the Bonds, and in the event of such action or omission will promptly, upon
receiving notice thereof, take all lawful actions, based on advice of counsel,
as may be possible to rescind or otherwise to negate the effect of such action
or omission.

 

Section 7.11. Official Statement Supplements. The Borrower shall not make any
changes in reference to the Bank in any revision of the Official Statement or
supplement thereto.

 

Section 7.12. Capital Expenditures. The Borrower and its Subsidiaries shall not
make capital expenditures, including payments due under Capital Leases, in any
Fiscal Year in excess of $25,000,000; provided that the Borrower may expend an
amount equal to the unspent portion of monies from the immediately preceding
Fiscal Year in the succeeding Fiscal Year. Notwithstanding the immediately
preceding sentence, the Borrower may make capital expenditures in excess of the
amounts set forth in the immediately preceding sentence if, in a particular
Fiscal Year, the difference between the figure equal to clause (a) of the
definition of the Fixed Charge Coverage Ratio for such Fiscal Year minus
non-Maintenance Capital Expenditures for such Fiscal Year divided by the figure
equal to clause (b) of the definition of the Fixed Charge Coverage Ratio for
such Fiscal Year is equal to or greater than 1.0 to 1.

 

Section 7.13. Guarantees. The Borrower shall not guaranty any debt over
$1,000,000 in the aggregate except the debt of a Material Subsidiary.

 

Section 7.14. Transactions with Affiliates. The Borrower will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
material group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than a Subsidiary), except in the
ordinary course of the Borrower’s or such Subsidiary’s business and upon fair
and reasonable

 

-52-



--------------------------------------------------------------------------------

terms no less favorable to the Borrower or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01. Events of Default. The occurrence of any of the following events
(whatever the reason for such event and whether voluntary, involuntary or
effected by operation of law) shall be an “Event of Default” hereunder unless
waived in writing by the Administrative Agent:

 

(a) the Borrower fails to pay when due any amount specified herein as and when
the same is due and payable;

 

(b) the Borrower fails to observe or perform any of the covenants, conditions or
provisions of the Reimbursement Documents to which it is a party (other than as
specified in subparagraph (a) above) and to remedy such default within thirty
(30) days after the Administrative Agent shall have provided the Borrower with
notice of such failure;

 

(c) any representation or warranty made by the Borrower herein or in any
certificate, financial or other statement furnished by the Borrower to the
Administrative Agent pursuant to the Reimbursement Documents or the Related
Documents proves to have been untrue or incomplete in any material respect when
made;

 

(d) the Borrower fails to make the payments required under the Loan Agreement
when due, except as a result of a wrongful dishonor by the Bank of a properly
requested draw under the Letter of Credit and at the time such payment was due
under the Loan Agreement adequate funds to make such payment were available in
the Reimbursement Account;

 

(e) the occurrence of an Event of Bankruptcy;

 

(f) any provision of this Agreement or any of the other Reimbursement Documents
or Related Documents to which the Borrower is a party at any time for any reason
ceases to be the legal, valid and binding obligation of the Borrower or ceases
to be in full force and effect, or is declared to be null and void and such
result would have a Material Adverse Effect, or the validity or enforceability
of any provision of this Agreement or any of the other Reimbursement Documents
or Related Documents is contested by the Borrower, or the Borrower renounces the
same or denies that it has any further liability hereunder or thereunder;

 

(g) the Borrower (i) fails to make any payment or payments of any Indebtedness
of the Borrower when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, except for Matters Contested in Good Faith, or
(ii) fails to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument (other than any
failure to perform any term contemplated by sub-clause (i) hereof), except for
Matters Contested in Good Faith, if, in either case, the effect of such failure
to perform or observe is to accelerate, or to

 

-53-



--------------------------------------------------------------------------------

permit the acceleration, mandatory redemption or tender of, the maturity of any
Indebtedness of the Borrower in excess of $250,000;

 

(h) an event of default has occurred and is continuing as defined in any other
credit agreement under which the Borrower is now or hereafter obligated to the
Bank;

 

(i) any party to any of the Related Documents fails duly to perform any
obligation thereunder and such failure has a Material Adverse Effect;

 

(j) the Facility or any portion thereof is subject to any material condemnation
or similar proceeding;

 

(k) the Facility suffers a loss by fire or other casualty and such loss is not
fully insured (excluding any deductible amount permitted hereunder) and any
deficiency exceeding $50,000 between the amount of insurance paid with respect
to such loss and the cost of repairing the destruction is not timely paid to the
Administrative Agent to be applied pursuant to the terms of the Mortgage;

 

(l) any material permit or approval issued by any Governmental Authority with
respect to the occupancy, operation or use of the Facility is revoked, suspended
or annulled which has a Material Adverse Effect;

 

(m) a survey at any time shows that the improvements constituting the Facility
encroach upon any street, easement, right of way or adjoining property or
violate any setback requirement or that any adjoining structure encroaches on
the Mortgaged Property to an extent that has a Material Adverse Effect;

 

(n) the Borrower or any ERISA Affiliate shall fail to pay when due an amount or
amounts aggregating in excess of $250,000 which it shall have become liable to
pay under Title IV of ERISA or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by either the Borrower, any ERISA
Affiliate, any Plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to one or more Multiemployer Plans which could
reasonably be expected to cause one or more of the Borrower, any Subsidiary or
any ERISA Affiliate to incur a current payment obligation in excess of $250,000;

 

(o) a Change of Control shall occur;

 

(p) the loss or material impairment of any material license which is required to
operate the Facility and provided that if such reinstatement or reissuance of
such license is diligently pursued, such loss or impairment shall have remained
uncured for a period of fourteen (14) Business Days; and

 

-54-



--------------------------------------------------------------------------------

(q) any judgment involving monetary damages shall be entered against the
Borrower which shall become a lien on the Borrower’s properties or assets or any
portion thereof or interest therein and such execution, attachment or similar
process is not released, bonded, satisfied, vacated or stayed within thirty (30)
days after its entry or levy, and said writ of execution, attachment, levy or
judgment shall involve monetary damages aggregating more than $250,000.00; or a
writ of execution or attachment or any similar process shall be issued or levied
against all or any part of or interest in any of the properties or assets of the
Borrower or the seizure or foreclosure of any of the properties or assets of the
Borrower pursuant to process of law or by respect of legal self-help, involving
monetary damages aggregating more than $250,000.00 unless said execution,
attachment, seizure or foreclosure is stayed or bonded within thirty (30) days
after the occurrence of same;

 

Section 8.02. Consequences of an Event of Default. If an Event of Default
specified in Section 8.01 hereof has occurred and is continuing, the
Administrative Agent may:

 

(a) by notice to the Borrower, declare the outstanding amount of the
Obligations, to be immediately due and payable without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived,
and an action therefor shall immediately accrue;

 

(b) either personally or by attorney or agent without bringing any action or
proceeding, or by a receiver to be appointed by a court in any appropriate
action or proceeding, take whatever action at law or in equity may appear
necessary or desirable to collect the amounts due and payable under the
Reimbursement Documents or to enforce performance or observance of any
obligation, agreement or covenant of the Borrower under the Reimbursement
Documents, whether for specific performance of any agreement or covenant of the
Borrower or in aid of the execution of any power granted to the Administrative
Agent in the Reimbursement Documents or the other Related Documents;

 

(c) deliver a notice to the Bond Trustee that an Event of Default has occurred
and is continuing and direct the Bond Trustee to accelerate the Bonds; or

 

(d) exercise, or cause the Bond Trustee to exercise, any and all remedies as it
may have under the Reimbursement Documents and Related Documents.

 

Section 8.03. Remedies Cumulative; Solely for the Benefit of the Bank and Bank
Participants. To the extent permitted by, and subject to the mandatory
requirements of, Applicable Law, each and every right, power and remedy herein
specifically given to any of the Bank or the Bank Participants in the
Reimbursement Documents and the Related Documents shall be cumulative,
concurrent and nonexclusive and shall be in addition to every other right, power
and remedy herein specifically given or now or hereafter existing at law, in
equity or by statute, and each and every right, power and remedy (whether
specifically herein given or otherwise existing) may be exercised from time to
time and as often and in such order as may be deemed expedient by the Bank and
the Bank Participants, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any other right, power or remedy.

 

-55-



--------------------------------------------------------------------------------

The rights and remedies of the Bank and the Bank Participants specified herein
are for the sole and exclusive benefit, use and protection of the Bank and the
Bank Participants, and the Bank and the Bank Participants are entitled, but
shall have no duty or obligation to the Borrower, the Bond Trustee or any other
Person or otherwise, to exercise or to refrain from exercising any right or
remedy reserved to the Administrative Agent hereunder or under any of the other
Reimbursement Documents or Related Documents.

 

Section 8.04. Waivers or Omissions. No delay or omission by any of the Bank or
the Bank Participants in the exercise of any right, remedy or power or in the
pursuit of any remedy shall impair any such right, remedy or power or be
construed to be a waiver of any Default by the Bank or the Bank Participants or
to acquiescence therein. No express or implied waiver by any of the Bank or the
Bank Participants of any Default shall in any way be, or be construed to be, a
waiver of any future or subsequent Default.

 

Section 8.05. Continuance of Proceedings. In case any of the Bank or the Bank
Participants shall proceed to invoke any right, remedy or recourse permitted
hereunder or under the Reimbursement Documents or Related Documents and shall
thereafter elect to discontinue or abandon the same for any reason, the Bank and
the Bank Participants shall have the unqualified right so to do and, in such
event, the Borrower, the Bank and the Bank Participants shall be restored to
their former positions with respect to the Obligations, the Reimbursement
Documents, the Related Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourse and powers of the Bank and the Bank Participants
hereunder shall continue as if the same had never been invoked.

 

Section 8.06. Injunctive Relief. The Borrower recognizes that in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under the Reimbursement Documents, any remedy of law may prove to be
inadequate relief to the Bank and the Bank Participants; therefore, the Borrower
agrees that the Bank and the Bank Participants, if the Bank or the Bank
Participants so request, shall be entitled to temporary and permanent injunctive
relief in any such case.

 

Section 8.07. Power of Attorney. For the purpose of carrying out the provisions
and exercising the rights, powers and privileges granted by Article VIII, the
Borrower hereby irrevocably constitutes and appoints each of the Bank, the Bank
Participants and the Administrative Agent (individually) its true and lawful
attorney-in-fact to execute, acknowledge and deliver any instruments and do and
perform any acts such as are referred to in Article VIII, in the name and on
behalf of Borrower. This power of attorney is a power coupled with an interest
and cannot be revoked.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.01. Appointment. JPMorgan Chase Bank, N.A. is hereby appointed to act
as Administrative Agent under this Agreement and the other Reimbursement
Documents for the Bank and the Bank Participants. Subject to the provisions of
this Article IX, the Bank and each of the Bank Participants hereby irrevocably
authorizes, and each holder of any note by the acceptance of such note shall be
deemed irrevocably to authorize, the Administrative Agent to

 

-56-



--------------------------------------------------------------------------------

take such action on their behalf under the provisions of this Agreement and the
other Reimbursement Documents and any other instruments and agreements referred
to herein or therein, and to exercise such powers and to perform such duties
hereunder and thereunder, as are specifically delegated to or required of the
Administrative Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto. JPMorgan Chase Bank, N.A. agrees to act as
Administrative Agent on behalf of the Bank and the Bank Participants to the
extent provided in this Agreement.

 

Section 9.02. Duties and Immunities.

 

(a) The Administrative Agent (which term as used herein includes its affiliates
and its and its affiliates’ officers, directors, employees and agents) shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and the Reimbursement Documents. The duties of the Administrative
Agent shall be administrative in nature; the Administrative Agent shall exercise
in good faith the same commercially reasonable care which it would exercise in
dealing with loans for its own account and shall not have by reason of this
Agreement or any Reimbursement Document a trustee or fiduciary relationship in
respect of the Bank or the Bank Participants; and nothing in this Agreement or
any Reimbursement Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any Reimbursement Document, except as expressly set forth
herein or therein.

 

(b) Each of the Bank and the Bank Participants expressly acknowledges (i) that
the Administrative Agent has not made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to the Bank or any Bank
Participant; (ii) that the Administrative Agent is not responsible to the Bank
or any Bank Participant for any recitals, statements, representations or
warranties contained in this Agreement or the other Reimbursement Documents or
the Related Documents, or in any certificate or other document referred to or
provided for in, or received by it under, this Agreement or any other
Reimbursement Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Reimbursement
Document or for any failure by the Borrower or any other Person to perform any
of its obligations under this Agreement or any other Reimbursement Document or
the Related Documents; (iii) that the Administrative Agent shall not be required
to initiate or conduct any litigation or collection proceedings under this
Agreement or any other Reimbursement Documents or Related Documents; (iv) that
the Administrative Agent shall not be responsible for any action taken or
omitted to be taken by it under this Agreement or any other Reimbursement
Document, except for its own gross negligence or willful misconduct or the
failure to observe the standard of care set forth in this Article IX with
respect to documents and sums of money held by it; and (v) that the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide the Bank or any Bank Participant with any
credit or other information, whether coming into their possession before the
making of any loan advances hereunder or at any time or times thereafter, except
for notices, reports or other information, if any, expressly required to be
furnished to the Bank or the Bank Participants by the Administrative Agent
hereunder.

 

-57-



--------------------------------------------------------------------------------

(c) The Administrative Agent may employ agents and attorneys-in-fact, shall be
entitled to rely on good faith of independent counsel and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Administrative Agent shall
maintain complete books and records with respect to the Obligations and shall
make the same available for review by the Bank and the Bank Participants at its
offices during normal business hours. The Administrative Agent may deem and
treat the payee of the Note as the holder of such note for all purposes of this
Agreement. The Administrative Agent shall deliver to the Bank and the Bank
Participants copies of all written reports, notices and other communications
received or delivered by the Administrative Agent, in its capacity as such, to
or from the Borrower, promptly after receipt of same, unless the Borrower shall
have been required pursuant to this Agreement to deliver copies of such written
report, notice or other communication directly to the other party, the Bank and
the Bank Participants.

 

(d) The Administrative Agent shall be entitled to rely upon any writing,
facsimile transmission, telex or teletype message, resolution, notice, consent,
certificate, letter, cablegram, statement, order or other document or
conversation by telephone or otherwise believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper party or
parties, and upon opinions of counsel and other professional advisers selected
by the Administrative Agent.

 

Section 9.03. Defaults and Notices; Exercise of Remedies. The Administrative
Agent shall be under no obligation to the Bank and the Bank Participants to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Reimbursement Document or
Related Document on the part of the Borrower or any other Person, or the
financial condition of the Borrower or the existence or possible existence of a
Default. In the absence of actual knowledge, the Administrative Agent shall not
be deemed to have knowledge of the occurrence of a Default or Event of Default
unless the Administrative Agent has received notice from the Bank, a Bank
Participant, the Bond Trustee or the Borrower specifying such Default or Event
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice of the occurrence of a Default
or Event of Default, the Administrative Agent shall give prompt notice of such
Default or Event of Default to each of the Bank and the Bank Participants.

 

Section 9.04. Non-Reliance. The Bank and each Bank Participant agrees that it
has, independently and without reliance on the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the Facility, has made its own decision to enter
into this Agreement and that it will, independently and without reliance upon
the Administrative Agent, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis in
connection with its participation in loan of credit made pursuant to the Letter
of Credit.

 

Section 9.05. Indemnification. The Bank and each Bank Participant agrees to
reimburse and indemnify the Administrative Agent (to the extent not reimbursed
by the Borrower after commercially reasonable efforts to obtain such
reimbursement), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which are imposed on, incurred by

 

-58-



--------------------------------------------------------------------------------

or asserted against the Administrative Agent in its capacity as such, in any way
relating to or arising out of this Agreement, the Note or any other
Reimbursement Documents or Related Documents or any action taken or omitted by
the Administrative Agent hereunder or thereunder; provided that the Bank and the
Bank Participants shall not be liable to the Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent that the same
result from the gross negligence or willful misconduct of the Administrative
Agent.

 

Section 9.06. Individual Capacity. With respect to the obligations of the
Borrower relating to the Letter of Credit and the Note, JPMorgan Chase Bank,
N.A. shall have the same rights and powers hereunder as any other Bank
Participant, and may exercise the same as though it were not the Administrative
Agent, and the terms “Bank Participant” and “holders of Notes” shall, unless the
context hereof otherwise indicates, include JPMorgan Chase Bank, N.A. in its
individual capacity. JPMorgan Chase Bank, N.A. may, without liability to
account, make loans to, accept deposits from, act as trustee under indenture of,
and generally engage in any kind of banking or trust business with the Borrower
and its related entities as though it were not acting as the Administrative
Agent hereunder.

 

Section 9.07. Distributions. Whenever the Bank or the Administrative Agent
receives any payment on behalf of a Bank Participant it shall distribute the
same to the appropriate Bank Participant, in lawful money of the United States
and in like kind of funds received by it. All such payments received prior to
3:00 P.M. (prevailing Eastern time), shall be so paid on the date received or,
if received later than 3:00 P.M. (prevailing Eastern time), on the next
succeeding Business Day.

 

Section 9.08. Successors. The Administrative Agent may resign at any time by
giving written notice thereof to each of the other Bank Participants and the
Borrower, such resignation to become effective upon the discharge of the
Administrative Agent from its duties under this Agreement, as set forth in this
Section 9.08. Upon the resignation of the Administrative Agent, at no expense to
the Borrower, and with Borrower’s prior written consent, the Bank may appoint
another entity to act as Administrative Agent. Upon the acceptance by a
successor to the Administrative Agent of its appointment as the Administrative
Agent, hereunder, such successor to the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties under this Agreement and, except as set
forth in the following sentence, all of its rights, powers and privileges
hereunder shall terminate. After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article IX shall inure to its benefit as to
any actions taken or omitted by it while it was the Administrative Agent under
this Agreement.

 

ARTICLE X

INDEMNIFICATION AND LIABILITY

 

Section 10.01. Indemnification. In addition to any and all rights of
reimbursement, indemnification, subrogation or any other rights pursuant hereto
or under law or equity, the Borrower hereby agrees (to the extent permitted by
law) to indemnify and hold harmless the Bank, Administrative Agent and any Bank
Participant and their respective officers, directors and

 

-59-



--------------------------------------------------------------------------------

agents (the “Indemnitees”) from and against any and all claims, damages, losses,
liabilities, reasonable costs or expenses whatsoever (including reasonable
attorneys’ fees for counsel of the indemnified party’s choice and court costs)
which any of the Indemnitees may incur (or which may be claimed against any of
the Indemnitees by any Person or entity whatsoever) by reason of or in
connection with (a) any untrue statement or alleged untrue statement of any
material fact contained or incorporated by reference in the Official Statement
or the omission or alleged omission to state in the Official Statement of a
material fact necessary to make such statements, in the light of the
circumstances under which they are or were made, not misleading (excluding,
however, information relating to any Person other than the Borrower); (b) the
execution and delivery or transfer of, or payment or failure to pay under, the
Reimbursement Documents; (c) the issuance and sale of the Bonds; (d) the use of
the proceeds of the Bonds; (e) the use or occupancy of the Facility by the
Borrower or any other Person; (f) any breach by the Borrower of any
representation, warranty, covenant, term or condition in, or the occurrence of
any default by the Borrower under this Agreement or the other Reimbursement
Documents or Related Documents; or (g) involvement of the Bank, Administrative
Agent or any Bank Participant in any legal suit, investigation, proceeding,
inquiry or action as a consequence, direct or indirect, of the Bank’s issuance
of the Letter of Credit, their entering into this Agreement or action taken
thereunder or under any of the Reimbursement Documents or any other event or
transaction in connection with or contemplated by any of the foregoing; provided
however, that the Borrower shall not be required to indemnify the Bank, the
Administrative Agent or any Bank Participants for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the Bank in determining
whether a certificate presented under the Letter of Credit complied with the
terms thereof or (ii) the Bank’s willful or grossly negligent failure to pay
under the Letter of Credit after the presentation to it by the Bond Trustee of a
sight draft and certificate strictly complying with the terms and conditions
thereof, unless the Bank in good faith believes that it is prohibited by law or
other legal authority from making such payment. If any proceeding shall be
brought or threatened against an Indemnitee by reason of or in connection with
the events described in clause (a), (b), (c), (d), (e), (f) or (g) (and except
as otherwise provided in the proviso above), the applicable Indemnitee shall
promptly notify the Borrower in writing and the Borrower shall assume the
defense thereof, including the employment of counsel chosen by the Indemnitee
(with fees and terms reasonably satisfactory to the Borrower) and the payment of
all costs of litigation. Notwithstanding the preceding sentence, each of the
Indemnitees shall have the right to employ their own respective counsel and to
determine their own defense of such action in any such case, but the fees and
expenses of such counsel shall be at the expense of Indemnitee or the applicable
Bank Participant unless (i) the employment of such counsel shall have been
authorized in writing by the Borrower or (ii) the Borrower, after due notice of
the action, shall not have employed counsel satisfactory to such Indemnitee or
Bank Participant in the exercise of their reasonable discretion, as the case may
be, to have charge of such defense, in either of which events the reasonable
fees and expenses of the respective counsels for such Indemnitee or Bank
Participants shall be borne by the Borrower to the extent that such action is
covered by this indemnification provision. The Borrower shall not be liable for
any settlement of any such action effected without its consent. Nothing under
this Section 10.01 is intended to limit the Borrower’s payment of Obligations.

 

Section 10.02. Liability of the Bank. As between the Borrower, on the one hand
and the Bank and the Bank Participants, on the other hand, the Borrower assumes
all risks of the acts or omissions of the Bond Trustee and any transferee of the
Letter of Credit with respect to its use of

 

-60-



--------------------------------------------------------------------------------

the Letter of Credit. None of the Bank, the Bank Participants nor any of their
respective officers or directors shall be liable or responsible for: (a) the use
which may be made of the Letter of Credit or for any acts or omissions of the
Bond Trustee and any transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement(s) thereon, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (c) payment by the Bank against presentation
of documents which do not comply with the terms of the Letter of Credit,
including failure of any documents to bear any reference or adequate reference
to the Letter of Credit; or (d) any other circumstances whatsoever in making or
failing to make payment under the Letter of Credit, except only that the
Borrower shall have a claim against the Bank, and the Bank shall be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or punitive, damages suffered by the Borrower to the extent to
which the Borrower proves were caused by (i) the Bank’s willful misconduct or
gross negligence in determining whether documents presented under the Letter of
Credit comply with the terms thereof or (ii) the Bank’s willful or grossly
negligent failure to pay under the Letter of Credit after the presentation to it
by the Bond Trustee of a sight draft and certificate strictly complying with the
terms and conditions thereof; provided that the maximum amount of damages
recoverable by the Borrower as provided above is expressly limited to the Stated
Amount of the Letter of Credit. In furtherance and not in limitation of the
foregoing, the Bank and the Bank Participants may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

The Bank shall not be liable in any way for any failure on its part to honor any
draft under the Letter of Credit as a result of any act or omission (whether
rightful or wrongful) of any Governmental Authority or any other cause beyond
the control of the Bank.

 

Section 10.03. Facsimile Transmission. At the request of the Borrower, the
Letter of Credit provides that demands for payment thereunder may be presented
to the Bank by, among other methods, facsimile transmission. The Borrower
acknowledges and assumes all risks relating to the use of such demands for
payment transmitted by facsimile transmission and agrees that its obligations
under this Agreement shall remain absolute, unconditional and irrevocable as
provided in Section 2.09 if the Bank honors such demands for payment transmitted
by facsimile transmission.

 

Section 10.04. No Implied Covenants. The duties and obligations of the Bank with
respect to demands for payment under the Letter of Credit shall be determined
solely by the express provisions of, or those incorporated by reference into,
the Letter of Credit, and no implied covenants or obligations relating to the
Letter of Credit or the making of any payment thereunder shall be read into this
Agreement or the Letter of Credit against the Bank.

 

Section 10.05. Survival. The obligations of the Borrower under this Article X
shall survive the payment of the Bonds and the Obligations and the termination
of this Agreement.

 

Section 10.06. Absolute and Unconditional Agreement.

 

(a) The obligations of the Borrower under this Article X shall be a continuing,
absolute and unconditional indemnity, without regard to:

 

(i) any limitation, discharge, cancellation, invalidity, rejection or
unenforceability of the Obligations or the Reimbursement Documents or any part
thereof; and

 

-61-



--------------------------------------------------------------------------------

(ii) any circumstance whatsoever which constitutes or might be construed to be
an equitable or legal discharge of the Borrower from the Obligations.

 

(b) The Borrower’s liability hereunder shall not be conditioned or contingent
upon the pursuit by the Bank or the Bank Participants of any right or remedy
against Borrower or any other Person at any time and shall not be affected or
limited in any manner by any action taken by the Bank or the Bank Participants
in connection with exercise of any remedies under the Reimbursement Documents.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01. No Broker. The Borrower represents and warrants to the Bank and
the Bank Participants that no broker was involved in procuring the Letter of
Credit, except any such broker whose commission has been paid in full by the
Borrower on the Issuance Date, and agrees to indemnify and save harmless the
Bank and the Bank Participants from and against any and all claims for any
brokerage commission arising out of the Letter of Credit or the transactions
contemplated hereby.

 

Section 11.02. Further Assurances. From time to time upon the request of the
Administrative Agent, the Borrower shall promptly and duly execute, acknowledge
and deliver any and all such further instruments and documents as the
Administrative Agent may reasonably deem necessary or desirable to confirm this
Agreement, the other Reimbursement Documents and the Related Documents, to carry
out the purpose and intent hereof and thereof or to enable the Bank and the Bank
Participants to enforce any of its rights hereunder or thereunder.

 

Section 11.03. Amendments and Waivers. The Bank, the Bank Participants and the
Borrower may from time to time enter into agreements amending, modifying or
supplementing this Agreement, the other Reimbursement Documents or the Related
Documents or changing the rights of the Bank, the Bank Participants or the
Borrower hereunder or thereunder, and the Bank and the Bank Participants may
from time to time grant waivers or consents to a departure from the due
performance of the obligations of the Borrower hereunder or thereunder. Any such
agreement, waiver or consent must be in writing and shall be effective only to
the extent specifically set forth in such writing. In the case of any such
waiver or consent relating to any provision hereof, any Default or Event of
Default so waived or consented to shall be deemed to be cured and not
continuing, but no such waiver or consent shall extend to any other or
subsequent Default or Event of Default or impair any right consequent thereto.

 

Section 11.04. No Implied Waiver; Cumulative Remedies. No course of dealing and
no delay or failure of the Bank or the Bank Participants in exercising any
right, power or privilege under this Agreement, the other Reimbursement
Documents or the Related Document (including any delay in sending the notice
required for an Event of Default) shall affect any other or future exercise
thereof or exercise of any other right, power or privilege; nor shall any single
or partial

 

-62-



--------------------------------------------------------------------------------

exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of the Bank and the Bank Participants under this Agreement are
cumulative and not exclusive of any rights or remedies which the Bank and the
Bank Participants would otherwise have under any Reimbursement Document or
Related Document, at law or in equity.

 

Section 11.05. Notices. All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Agreement
shall be in writing (including telexed and facsimile communication) unless
otherwise expressly permitted hereunder and shall be sent and deemed received as
follows: (i) if by first class mail, five (5) days after mailing; (ii) if by
overnight delivery, on the next Business Day; (iii) if by telex, when
appropriate answer back is received; (iv) if by telephone, when given to a
person who confirms such receipt; and (v) if by facsimile, when confirmation of
receipt is obtained. All notices shall be sent to the applicable party at the
following address or in accordance with the last unrevoked written direction
from such party to the other parties hereto:

 

If to Borrower:

 

Trex Company, Inc.

160 Exeter Drive

Winchester, Virginia 22603

Attention: Paul D. Fletcher, Senior Vice President, Chief Financial Officer

Telephone: 540.542.6939

Facsimile: 540.542.6889

 

If to the Bank (as Bank and Administrative Agent):

 

JPMorgan Chase Bank, N.A.

277 Park Avenue

22nd Floor

New York, NY 10172

Attention: Sandra BVW Braun, Vice President

Telephone: 212.622.3622

Facsimile: 646.534.0692

 

With a copy to:

 

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, NJ 07102

Attention: Jacqueline P. Shanes, Esq.

Telephone: 973.622.4444

Facsimile: 973.624.7070

 

-63-



--------------------------------------------------------------------------------

If to the Bond Trustee:

 

J.P. Morgan Trust Company, National Association

1 Liberty Place

Suite 4700

1650 Market Street

Philadelphia, PA 19103

Attention: Institutional Trust Services

Telephone: 215.640.3414

Facsimile: 215.640.3430

 

If to the Issuer:

 

Mississippi Business Finance Corporation

753 Riverside Drive

Jackson, Mississippi 39202

Attention: Executive Director

Telephone: 601.355.6232

Facsimile: 601.355.3888

 

The Bank and the Bank Participants may rely on any notice (including telephoned
communication) purportedly made by or on behalf of the Borrower, and shall have
no duty to verify the identity or authority of the Person giving such notice.
Whenever the Bank and the Bank Participants or the Administrative Agent are
required or empowered to provide any notice, consent, approval or direction
under this Agreement, such notice, consent, approval or direction shall be given
by the Administrative Agent, and the Borrower and the Bond Trustee may
conclusively rely on any such communication made or purportedly made by or on
behalf of the Administrative Agent. Whenever notices are required to be given to
the Bank and the Bank Participants, such notices shall be given to the
Administrative Agent.

 

Section 11.06. Right of Setoff.

 

(a) Upon the occurrence of an Event of Default, the Bank and the Bank
Participants may, at any time and from time to time, without notice to the
Borrower or any other Person (any such notice being expressly waived), set-off
and appropriate and apply, against and on account of, any Obligations of the
Borrower to the Bank and the Bank Participants, without regard to whether or not
the Bank or the Bank Participants shall have made any demand therefor, and
although such Obligations may be contingent or unmatured, any and all deposits
(general or special, including but not limited to indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by the Bank or
the Bank Participants to or for the credit or the account of the Borrower.

 

(b) The Bank and the Bank Participants agree to promptly notify the Borrower
after any such set-off and application referred to in subsection (a) above,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. Subject to the provisions of subsection (a) above,
the rights of the Bank and the Bank Participants under this

 

-64-



--------------------------------------------------------------------------------

Section 11.06 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Bank and the Bank Participants
may have.

 

Section 11.07. No Third Party Rights. Nothing in this Agreement, whether express
or implied, shall be construed to give to any Person other than the parties
hereto any legal or equitable right, remedy or claim under or in respect of this
Agreement, which is intended for the sole and exclusive benefit of the parties
hereto.

 

Section 11.08. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

Section 11.09. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a) THIS AGREEMENT AND THE OTHER REIMBURSEMENT DOCUMENTS, EXCEPT AS OTHERWISE
EXPRESSLY STATED THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (AND, FOR PURPOSES OF DETERMINING THE
HIGHEST LAWFUL RATE, APPLICABLE FEDERAL LAW IF THE APPLICATION OF FEDERAL LAW
RESULTS IN A HIGHER RATE OF INTEREST) WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PROVISIONS.

 

(b) THE BORROWER CONSENTS TO AND SUBMITS TO IN PERSONAM JURISDICTION AND VENUE
IN THE STATE OF NEW YORK, CITY OF NEW YORK, AND IN THE FEDERAL DISTRICT COURTS
WHICH ARE LOCATED IN THE CITY OF NEW YORK. THE BORROWER ASSERTS THAT IT HAS
PURPOSEFULLY AVAILED ITSELF OF THE BENEFITS OF THE LAWS OF THE STATE OF NEW YORK
AND WAIVES ANY OBJECTION TO IN PERSONAM JURISDICTION ON THE GROUNDS OF MINIMUM
CONTACTS, WAIVES ANY OBJECTION TO VENUE, AND WAIVES ANY PLEA OF FORUM NON
CONVENIENS. THIS CONSENT TO AND SUBMISSION TO JURISDICTION IS WITH REGARD TO ANY
ACTION RELATED TO THIS AGREEMENT, REGARDLESS OF WHETHER THE BORROWER’S ACTIONS
TOOK PLACE IN THE STATE OR ELSEWHERE IN THE UNITED STATES. THIS SUBMISSION TO
JURISDICTION IS NONEXCLUSIVE, AND DOES NOT PRECLUDE THE BANK FROM OBTAINING
JURISDICTION OVER THE BORROWER IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c) THE BORROWER, THE BANK AND THE BANK PARTICIPANTS AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER REIMBURSEMENT
DOCUMENTS. IT IS HEREBY ACKNOWLEDGED THAT THE WAIVER OF A JURY TRIAL IS A
MATERIAL INDUCEMENT FOR THE BORROWER, THE BANK AND THE BANK PARTICIPANTS TO
ENTER INTO THIS AGREEMENT AND THAT THE EXECUTION AND DELIVERY

 

-65-



--------------------------------------------------------------------------------

OF THIS AGREEMENT BY THE BORROWER, THE BANK AND THE BANK PARTICIPANTS IS MADE IN
RELIANCE UPON SUCH WAIVER. THE BORROWER, THE BANK AND THE BANK PARTICIPANTS EACH
FURTHER WARRANT AND REPRESENT THAT SUCH WAIVER HAS BEEN KNOWINGLY AND
VOLUNTARILY MADE BY EACH PARTY HERETO, FOLLOWING CONSULTATION WITH THEIR
RESPECTIVE LEGAL COUNSEL.

 

(d) The waivers made pursuant to this Section 11.09 shall be irrevocable and
unmodifiable, whether in writing or orally, and shall be applicable to any
subsequent amendments, renewals, supplements or modifications of this Agreement.
In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.

 

Section 11.10. Commitment Letter; Prior Understandings. This Agreement and the
other Reimbursement Documents supersede the Commitment Letter and any other
draft term sheets and all other prior understandings and agreements, whether
written or oral, among the parties hereto relating to the transactions provided
for herein and therein.

 

Section 11.11. Duration. All representations and warranties of the Borrower
contained herein or made in connection herewith shall survive the making of and
shall not be waived by the execution and delivery of this Agreement or the other
Reimbursement Documents, any investigation by the Borrower or the approval of
any disbursements, honoring of any drawings under the Letter of Credit. All
covenants and agreements of the Borrower contained herein shall continue in full
force and effect from and after date hereof until the later of (a) the
Expiration Date of the Letter of Credit and (b) payment in full of the Note,
interest thereon and all other Obligations of the Borrower.

 

Section 11.12. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

 

Section 11.13. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. The Borrower may not assign its rights or
obligations under this Agreement or the other Reimbursement Documents or Related
Documents without the prior consent of the Administrative Agent, the Bank and
each Bank Participant. The Bank may participate portions of its interests in
accordance with Section 11.14.

 

Section 11.14. Participations. The Bank and any Bank Participant may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell participations to Bank Participants in all or a portion of its rights
and obligations under this Agreement and the other Reimbursement Documents;
provided that

 

(i) the Bank’s or the Bank Participant’s obligations under this Agreement and
the other Reimbursement Documents shall remain unchanged;

 

(ii) the Bank shall remain responsible for the performance of its obligations
under the Letter of Credit;

 

-66-



--------------------------------------------------------------------------------

(iii) the Bank shall remain responsible to the Borrower for the performance of
the obligations under the Reimbursement Documents; and

 

(iv) the Borrower shall continue to deal solely and directly with the Bank or
the Administrative Agent as provided herein in connection with the Bank’s or the
Bank Participant’s rights and obligations under this Agreement, the other
Reimbursement Documents and the Related Documents.

 

The Administrative Agent shall give the Borrower notice of any participation.
The Borrower authorizes the Bank to provide financial and operational
information previously provided to the Bank or to the Administrative Agent to
potential Bank Participants. All amounts payable by the Borrower under the
Reimbursement Documents shall be determined as if the Bank had not sold any
Participations.

 

The Borrower agrees that if amounts outstanding under this Agreement and the
Note are due and unpaid, or shall have been declared or shall have become due
and payable upon the occurrence of a Default, each Bank Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and any Note to the same extent as if the
amount of its participating interest were owing directly to it as the Bank under
this Agreement or any note.

 

Section 11.15. Reasonableness Standard. If the Bank, in its capacity as the Bank
or Administrative Agent, agrees in any provision of this Agreement to act
reasonably in granting or withholding any consent, approval or the like, and the
Bank has sold or hereafter shall sell participations in the Letter of Credit,
then the Bank, the Bank Participants or the Administrative Agent shall not act
unreasonably if it withholds any consent, approval or the like if participants
entitled to consent to or approve the request do not do so.

 

Section 11.16. Preferences. To the extent that any of the Bank or the Bank
Participants receive any payment from or on behalf of the Borrower which payment
or any part thereof is subsequently:

 

(a) invalidated;

 

(b) declared to constitute a fraudulent conveyance or preferential transfer;

 

(c) set aside; or

 

(d) required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause,

 

then, to the extent of such payment received, the obligations or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment has not been received by the Bank or such Bank Participant.

 

Section 11.17. Independence of Covenants. Except in those cases where a
provision is expressly intended to supersede another provision hereof, all
covenants contained in this Agreement shall be given independent effect so that
if a particular action or condition is not

 

-67-



--------------------------------------------------------------------------------

permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.

 

Section 11.18. Security and Subrogation Under Related Documents. The Borrower
and the Bank Participants intend that (i) the obligations of the Borrower under
this Agreement and the Reimbursement Documents shall have the benefit and
security of the Bond Indenture and the trust estate granted pursuant to the Bond
Indenture, subject to the provisions thereof and (ii) in the event of one or
more draws under the Letter of Credit and the application of the proceeds
thereof to the payment of Bonds, the Bank and the Bank Participants will be
subrogated pro tanto to the rights of the Bond Trustee and the holders of the
Bonds in and to all funds and security held by the Bond Trustee under the Bond
Indenture for the payment of the principal of and interest on the Bonds. In
addition, the Bank and the Bank Participants shall have any and all other
subrogation rights available to the Bank and the Bank Participants at law or in
equity.

 

Section 11.19. Rights Cumulative. All rights, powers and remedies herein given
to the Bank and the Bank Participants are cumulative and not alternative, and
are in addition to all statutes or rules of law; any forbearance or delay by the
Bank and the Bank Participants in exercising the same shall not be deemed to be
a waiver thereof, and the exercise of any right or partial exercise thereof
shall not preclude the further exercise thereof, and the same shall continue in
full force and effect until specifically waived by an instrument in writing
executed by the Administrative Agent. All representations and covenants by the
Borrower shall survive the issuance of the Letter of Credit and the making of
the advances thereunder, and the provisions hereof shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties
hereto.

 

Section 11.20. Exhibits. The Exhibits attached to this Agreement are an integral
part hereof and are hereby made a part of this Agreement.

 

Section 11.21. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

[Signature page follows]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers hereunto duly authorized as
of the date first above written.

 

TREX COMPANY, INC.

By:  

/s/ Paul D. Fletcher

   

Paul D. Fletcher

    Senior Vice President and Chief Financial Officer

JPMORGAN CHASE BANK, N.A., as Bank and

Administrative Agent

By:  

/s/ Sandra B. Braun

   

Sandra B. Braun

   

Vice President

 

[Signature Page of Reimbursement and Credit Agreement]

 